EXHIBIT 10.4




SERVICE AND MAINTENANCE AGREEMENT




between




MADISON GAS AND ELECTRIC COMPANY

as Buyer




and




VESTAS-AMERICAN WIND TECHNOLOGY, INC.

as Supplier




for the




TOP OF IOWA PHASE III PROJECT







Dated as of September 29, 2006





Table of Contents

Page

ARTICLE 1 DEFINITIONS AND INTERPRETATION

1

1.1

Definitions

1

1.2

Recitals, Articles, Sections and Exhibits

9

1.3

Gender

9

1.4

Successors and Assigns

9

1.5

Day

9

1.6

Grammatical Forms

9

1.7

References to Documents

9

ARTICLE 2 SUPPLIER’S PERFORMANCE OBLIGATIONS

9

2.1

Site Services

9

2.2

Additional Services

10

2.3

Availability Covenants

10

2.4

Standards of Performance

10

2.5

Exclusions

10

2.6

Changes in Law

11

2.7

Service Personnel; Tools and Equipment

11

2.8

Communication and Reporting

12

2.9

Updates and Revisions to Reference Documents

12

2.10

Permits

12

2.11

Meetings

12

2.12

Safety Rules and Regulations

13

2.13

Cooperation with Other Contractors

13

2.14

Supplier Hazardous Substances

13

ARTICLE 3 SUPPLIER’S PARTS OBLIGATIONS

14

3.1

Parts Availability

14

3.2

Post Term Parts Warranty

14

3.3

Title

14

ARTICLE 4 BUYER’S PERFORMANCE OBLIGATIONS

14

4.1

Access

14

4.2

Safety Rules and Regulations

15

4.3

Permits and Real Property Rights

15

4.4

Storage Space

15

4.5

Supplier’s Parts, Tools and Equipment

15

4.6

Hazardous Substances

15

4.7

Compliance with Applicable Law, Health and Safety

15

4.8

Notices

16

4.9

Monitoring and Diagnostics Systems

16

4.10

Operations and Management of the Project

16

4.11

Taxes

16

4.12

Buyer’s Manager

16





4.13

Further Assurances

17

4.14

Project Specific Operational Requirements

17

ARTICLE 5 EXCLUSIVITY

17

ARTICLE 6 FEES AND PAYMENT TERMS

18

6.1

Fees.

18

6.2

Late Payment Interest

18

ARTICLE 7 LIMITATIONS OF REMEDIES AND  LIABILITIES

19

7.1

Overall Limitation of Liability

19

7.2

Consequential Damages

19

7.3

Releases Valid in All Events

19

7.4

Survival

19

ARTICLE 8 INSURANCE

20

ARTICLE 9 FORCE MAJEURE OR EXCUSABLE EVENT

20

9.1

Force Majeure or Excusable Event

20

9.2

Procedures

20

9.3

Burden of Proof

21

ARTICLE 10 DEFAULT AND TERMINATION

21

10.1

Supplier Defaults

21

10.2

Buyer Defaults

22

10.3

Cure of an Event of Default

22

10.4

Event of Default Remedies.

23

10.5

Effect of Termination

23

ARTICLE 11 INDEMNIFICATION

24

11.1

General

24

11.2

Comparative Negligence

25

11.3

Availability of Insurance

25

11.4

Indemnification Procedure

25

11.5

Survival

25

ARTICLE 12 ARBITRATION

25

12.1

Arbitration Procedure

25

12.2

Attorneys’ Fees

26

12.3

Performance During Dispute

26

12.4

Third Parties

26

12.5

Language

27

12.6

Survival

27

ARTICLE 13 SUCCESSORS AND ASSIGNS

27

13.1

Assignment

27

13.2

Certain Restrictions

27

13.3

Certain Expenses.

27





13.4

Subcontracts

28

ARTICLE 14 CONFIDENTIALITY AND PUBLICITY

28

14.1

Confidential Information

28

14.2

Publicity

29

14.3

Survival

29

ARTICLE 15 GENERAL PROVISIONS

29

15.1

Waiver

29

15.2

Right of Waiver

29

15.3

Notice

29

15.4

Governing Law

30

15.5

Consent to Jurisdiction

30

15.6

Amendments

30

15.7

Entire Agreement

31

15.8

Certain Expenses

31

15.9

No Partnership Created

31

15.10

Survival

31

15.11

Further Assurances

31

15.12

Counterparts

31

15.13

Headings

31

15.14

No Rights in Third Parties

31

15.15

Severability

32

15.16

Joint Effort

32

15.17

Effectiveness

32

15.18

English Language Documents

32

15.19

Notices, Consents, and Approvals in Writing

32








List of Exhibits

Exhibit A

Reference Documents

Exhibit B

Rate Schedule

Exhibit C

Insurance Requirements

Exhibit D

Availability Covenants

Exhibit E

Error Code Allocation Table

Exhibit F

Project Site Description

Exhibit G

Post Term Parts Warranty Terms and Conditions

Exhibit H

Project Specific Operational Requirements










SERVICE AND MAINTENANCE AGREEMENT

THIS SERVICE AND MAINTENANCE AGREEMENT is made and entered into as of September
29, 2006 (the “Effective Date”) by and between Vestas-American Wind Technology,
Inc., a California corporation (hereinafter, “Supplier”), and Madison Gas and
Electric Company, a Wisconsin corporation (hereinafter, “Buyer”).  Buyer and
Supplier are sometimes referred to individually as a “Party” and together as the
“Parties.”

RECITALS:




A.

WHEREAS, Supplier and Buyer are entering into a Wind Turbine Supply Agreement
dated as of the date of this Agreement (as the same may be amended, modified or
supplemented from time to time, the “Wind Turbine Supply Agreement”), pursuant
to which Supplier has agreed to supply certain Turbine Equipment more
particularly described in the Technical Specifications attached to the Wind
Turbine Supply Agreement which Buyer shall erect and install on certain real
property owned or leased by Buyer in Worth County in the State of Iowa (the
“Project”).

B.

WHEREAS, Supplier has made certain warranties regarding the Turbine Equipment
pursuant to a Warranty Agreement dated as of the date of this Agreement (the
“Warranty Agreement”) entered into between Supplier and Buyer.

C.

WHEREAS, Buyer wishes to obtain and Supplier is willing to make certain
covenants regarding the availability of the Wind Turbines.  

D.

WHEREAS, Buyer has requested Supplier to provide certain services and/or parts
in connection with the Turbine Equipment.

E.

WHEREAS, Supplier has agreed to provide such services and/or parts to Buyer and
make certain covenants regarding the availability of the Wind Turbines on the
terms and subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound hereby,
agree as follows:  

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1

Definitions

.  Unless otherwise defined herein, initially-capitalized terms used in this
Agreement (including the preamble and Recitals hereto) and not otherwise defined
in the Wind Turbine Supply Agreement or the Warranty Agreement shall have the
meanings specified below:

“AAA” has the meaning set forth in Section 12.1.





“Access” means full, unconditional and free access to and within the Project
Site, allowing Supplier and its Affiliates and Subcontractors access to all of
the Turbine Equipment, at all times and without prior notice.  “Access” shall
include access on the Project Site, up to the Tower door and to and in the
immediate vicinity of each of the Wind Turbines, including removal of ice and
snow, which makes it possible for Supplier and its Affiliates and Subcontractors
to bring and operate all necessary personnel and equipment, including without
limitation cranes suitable for removing, repairing, replacing and maintaining
the Turbine Equipment.

“Additional Services” means any work performed on the Turbine Equipment other
than Scheduled and Unscheduled Maintenance, and any consulting services and
optional equipment purchased after the Effective Date.

“Adjustment Date” has the meaning set forth in Section 6.1.2.

 “Affiliate” means, as to a specified Person, any other Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person in question.  For the purposes of this
definition, the concept of “control,” when used with respect to any specified
Person, shall signify the possession of the power to direct the management and
policies of such Person, whether through the ownership of voting securities or
partnership or other ownership interests, or otherwise.

“Agreement” means this Service and Maintenance Agreement, including all Exhibits
attached hereto, as the same may be amended from time to time.

“Annual Fee” has the meaning set forth in Section 6.1.2.

“Applicable Laws” means all laws, ordinances, statutes, rules, regulations,
orders, and decrees of any Governmental Authority having jurisdiction over the
Parties hereto, the Project or the Parties’ obligations under this Agreement, as
the same may be amended, modified or repealed from time to time.

“Arbitration Notice” has the meaning set forth in Section 12.1.

“Availability” has the meaning set forth in Exhibit D.

“Availability Term” has the meaning set forth in Exhibit D.

“Balance of Plant Specifications” has the meaning set forth in the Wind Turbine
Supply Agreement.

“Balance of Plant Work” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Business Day” means every day other than a Saturday, Sunday or a day on which
banks are required or authorized by law or executive order to close in the State
of Oregon, the State of New York or the State in which the Project is located.





“Buyer” has the meaning set forth in the preamble to this Agreement.

“Buyer Event of Default” has the meaning set forth in Section 10.2.

“Buyer Hazardous Substances” has the meaning set forth in Section 4.6.

“Buyer Indemnified Party” has the meaning set forth in Section 11.1.1.

“Buyer’s Manager” has the meaning set forth in Section 4.12.

“Buyer Parent” means MGE Energy, Inc., a Wisconsin corporation.

“Buyer Responsible Parties” has the meaning set forth in Section 11.1.2.

 “Change in Law” means (A) after the Effective Date, the enactment, adoption,
promulgation, modification or repeal of any Applicable Law; or (B) the
imposition of any material conditions on the issuance or renewal of any
applicable Permit after the Effective Date (notwithstanding the general
requirements contained in any applicable Permit at the time of application or
issue to comply with future laws, ordinances, codes, rules, regulations or
similar legislation).

“Climatic Data Sheet” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Commencement Date” means, for each Wind Turbine, the Commissioning Completion
Date for such Wind Turbine.

“Commissioning Completion” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Commissioning Completion Date” has the meaning set forth in the Wind Turbine
Supply Agreement.

“Confidential Information” has the meaning set forth in Section 14.1.

“Crane Pads” has the meaning set forth in the Wind Turbine Supply Agreement.

“Deemed Commissioning Completion Date” has the meaning set forth in the Warranty
Agreement.

“Defect” means any material defect in design, manufacturing, materials or
workmanship or damage (where the damage is caused by Supplier or by any defect
for which Supplier or any of its Subcontractors is responsible) in or to the
Turbine Equipment or any Part thereof, or any failure of the Turbine Equipment
or any Part thereof to comply with the Technical Specifications, excluding in
all cases (a) any of the foregoing attributable to or caused by ordinary wear
and tear of the Turbine Equipment or any Part thereof and (b) any derating of a
Wind Turbine provided for in the Project Specific Operational Requirements.

“Defective Part” means any Part that has a Defect.





“Delivery Point” has the meaning set forth in the Wind Turbine Supply Agreement.

“Disclosing Party” has the meaning set forth in Section 14.1.

“Dispute” has the meaning set forth in Section 12.1.

“Dollar” or “$” means a dollar of the US.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, environmental release or threatened environmental release of any
Hazardous Substance or to health and safety matters, including the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601 et seq.; the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. §§ 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §§ 3803 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. §§ 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. §§ 1801 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. §§ 651 et seq.; and any state and local counterparts or
equivalents, in each case as amended from time to time.

“Event of Default” means either a Buyer Event of Default or a Supplier Event of
Default, as applicable.

“Excusable Event” means the acts or omissions of a Party or such Party’s
subcontractors, suppliers, employees, agents or representatives when such acts
or omissions delay or interfere with the other Party’s performance of its
obligations under this Agreement.

“FAA Lighting” has the meaning set forth in the Wind Turbine Supply Agreement.

“Fees” means, collectively, the Interim Service Fee and the Annual Fee.

“Final Commissioning Completion Date” means the Commissioning Completion Date
for the final Wind Turbine.

“Financing Party” means any and all lenders providing senior or subordinated
construction, interim or long-term debt financing or refinancing to Buyer for
the purchase, installation or operation of the Turbine Equipment or the Project.

“Force Majeure Event” means any event which is not within the reasonable control
of the Party affected, and with the exercise of due diligence, could not
reasonably be prevented, avoided or removed by such Party, and does not result
from such Party’s negligence or the negligence of its agents, employees or
subcontractors, which causes the Party affected to be





delayed, in whole or in part, or unable to partially or wholly perform its
obligations under this Agreement (other than a lack of funds or finances or any
obligation for the payment of money), including: natural disasters; landslides;
drought; fire; flood; extreme weather conditions, including those affecting
visibility; during a time when Wind Turbines are to be Commissioned or during
start-up testing: wind speeds greater than 20 m/s or less than 4 m/s; during a
time when crane lifts of equipment or persons are to be performed: wind speeds
greater than 10 m/s; during a time work is to be performed in a Hub: wind speeds
greater than 15 m/s; at all other times work is to be performed on the Turbine
Equipment, wind speeds greater than 20 m/s; ambient temperatures are outside of
the operating parameters for the Wind Turbines described in the Technical
Specifications; the interconnected electricity transmission or distribution
system, including applicable substations, operating outside of the operating
parameters of the Wind Turbines described in the Technical Specifications; wind
shear; earthquake; lightning; hail; hurricanes; tornados; tsunamis; ice and ice
storms; perils of sea; volcanic activity; epidemic; war (whether declared or
undeclared) or other armed conflict; acts of God or the public enemy; riot;
explosions; civil disturbance; sabotage; strikes, lockouts or labor disputes
(except for strikes, lockouts or labor disputes isolated to the Party claiming
Force Majeure); vandalism; terrorism or threats of terrorism; action, ruling,
decree or injunction of a Governmental Authority; blockades; accidents in
shipping or transportation (but solely to the extent such accident would itself
be a Force Majeure Event if the Person shipping or transporting were a party
hereto); and the closing of or congestion (beyond reasonably foreseeable levels)
in any harbor, dock, port, canal or area adjunct thereto.  Force Majeure Events
include the failure of a subcontractor or supplier to furnish labor, services,
materials or equipment in accordance with its contractual obligations (but
solely to the extent such failure is itself due to a Force Majeure Event).
 Force Majeure Events shall not include (a) a Party’s financial inability to
perform under this Agreement, (b) a failure of equipment except if caused by a
Force Majeure Event, (c) unavailability of spare parts except if caused by a
Force Majeure Event or (d) sabotage by employees, agents or any subcontractors
of the Party claiming the Force Majeure Event.  

“GDPIPD” means the implicit price deflator for the gross domestic product as
computed and published from time to time by the U.S. Department of Commerce.

“Governmental Authority” means any federal, state, local, municipal or other
governmental, regulatory, administrative, judicial, public or statutory
instrumentality, court or governmental tribunal, agency, commission, authority,
body or entity, or any political subdivision thereof, having legal jurisdiction
over the matter or Person in question.

“Guaranteed Delivery Dates” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hub” has the meaning set forth in the Wind Turbine Supply Agreement.





“Indemnified Party” has the meaning set forth in Section 11.4.

“Indemnifying Party” has the meaning set forth in Section 11.4.

“Installation Manual” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Interim Service Fee” has the meaning set forth in Section 6.1.1.

“LIBOR” means the one-month London Interbank Offered Rate published in the Wall
Street Journal on the last Business Day of the most recent calendar month.

“Losses” has the meaning set forth in the Wind Turbine Supply Agreement.

“Monthly Performance Report” has the meaning set forth in Section 2.8.3.

“Operating Manual” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Other Contractors” means those Persons, other than Supplier, with whom Buyer
contracts or subcontracts to perform work in connection with all or any portion
of the Project, including operating the Turbine Equipment.  “Other Contractors”
includes the contractors providing Balance of Plant Work and may also include
Buyer in the event Buyer elects to perform any work in connection with the
Project.

“Part” means any part or component of the Turbine Equipment.

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Permit” means any valid waiver, exemption, variance, franchise, permit,
authorization, license or similar order of or from, or filing or registration
with, or notice to, any Governmental Authority having jurisdiction over the
matter in question.

“Person” means any individual, corporation, partnership, limited liability
company, association, joint stock company, trust, unincorporated organization,
joint venture, governmental or political subdivision or agency thereof.

“Project” has the meaning set forth in Recital A.

“Project Site” means the site described in Exhibit F.

“Project Site Data” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Project Specific Operational Requirements” means those requirements regarding
operation and shutdown of the Wind Turbines at the Project Site set forth on
Exhibit H to this Agreement, as the same may be amended, modified or
supplemented pursuant to Section 4.14.

 “Prudent Wind Industry Practices” means, in connection with the repair or
replacement of components for wind power generation systems of a type and size
and having geographical and climatic attributes similar to the Project, those
practices, methods, specifications and standards of safety, performance,
dependability, efficiency and economy, generally recognized





by industry members in the United States as good and proper, and such other
practices, methods or acts which, in the exercise of reasonable judgment by
those reasonably experienced in the industry in light of the facts known at the
time a decision is made, would be expected to accomplish the result intended at
a reasonable cost and consistent with Applicable Laws, reliability, safety and
expedition.  Prudent Wind Industry Practices are not intended to be limited to
the optimum practices, methods or acts to the exclusion of all others, but
rather to be a spectrum of good and proper practices, methods and acts.

“Real Property Rights” means all rights in or to real property, including but
not limited to, leases, agreements for use or access, Permits, easements,
licenses, rights of way, and utility and railroad crossing rights required to be
obtained or maintained in connection with construction or operation of the
Project on the Project Site and transmission of electricity to the point of
delivery.

“Receiving Party” has the meaning set forth in Section 14.1.

“Reference Documents” means the then-current revisions of the manuals and other
documents created by Supplier or its Affiliates applicable to the Turbine
Equipment, as listed on Exhibit A, as the same may be updated and supplemented
from time to time.

“Representatives” has the meaning set forth in Section 2.11.

“Rules” has the meaning set forth in Section 12.1.

“SCADA System” means the remote control and monitoring system for the Wind
Turbines, as more particularly described in Exhibit D.2 to the Wind Turbine
Supply Agreement.

“Scheduled Maintenance” means any maintenance, inspection or repair of, or other
services scheduled to be performed on, the Turbine Equipment as specified in the
Reference Documents for such Wind Turbine.

“Scheduled Maintenance Calendar” has the meaning set forth in Section 2.11.1.

“Service Sales Taxes” means all sales, services, use or similar taxes (including
any and all items of withholding, deficiency, penalty, interest, or assessment
related thereto) imposed by any Governmental Authority in connection with the
performance of the Services, the Additional Services or Supplier’s other
obligations under this Agreement.

“Services” means, collectively, the Site Services and the Additional Services.

“Site Services” means, collectively, the Scheduled Maintenance and the
Unscheduled Maintenance.

“Storage and Laydown Areas” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Subcontractor” means any subcontractor or supplier of equipment or services to
Supplier in connection with the performance of Supplier’s obligations under this
Agreement.





“Supplier” has the meaning set forth in the preamble to this Agreement.

“Supplier Event of Default” has the meaning set forth in Section 10.1.

“Supplier Hazardous Substances” has the meaning set forth in Section 2.14.

“Supplier Indemnified Party” has the meaning set forth in Section 11.1.2.

“Supplier Parent” means Vestas Wind Systems A/S, a company organized under the
laws of the Kingdom of Denmark.

“Supplier Parent Guaranty” has the meaning set forth in the Wind Turbine Supply
Agreement.

“Supplier Responsible Parties” has the meaning set forth in Section 11.1.1.

“Technical Specifications” means the technical specifications for the Turbine
Equipment more particularly described in Exhibit D of the Wind Turbine Supply
Agreement.

“Term” means the period commencing on the Commencement Date for the first Wind
Turbine and continuing to and ending on the fifth (5th) anniversary of the
earlier of the Final Commissioning Completion Date and the final Deemed
Commissioning Completion Date, unless terminated earlier pursuant to the terms
hereof.  

“Third Party Controversy” has the meaning set forth in Section 12.4.

“Tower” means a Tower as defined in and supplied under the Wind Turbine Supply
Agreement.

“Turbine Equipment” means the Wind Turbines, Towers and SCADA System, and shall
not include the foundations, electrical infrastructure, substation, FAA Lighting
and other components comprising the Balance of Plant Work.

“Turbine Nacelle” means the turbine nacelle component of a Wind Turbine,
including gearbox, generator, blade pitch controls and nacelle yaw controls, and
associated control and ancillary equipment, but excluding the blades, Hubs and
Towers.

“Unscheduled Maintenance” means the Unscheduled Warranty Maintenance and
Unscheduled General Maintenance described in Section 2.1.2 and  Section 2.1.3.  

“US” means the United States of America.

“Warranty Agreement” has the meaning set forth in Recital B.

“Wind Turbine Supply Agreement” has the meaning set forth in Recital A.

“Wind Turbines” means the Wind Turbines as defined in and supplied under the
Wind Turbine Supply Agreement.





“Written Notice” means written notice to any Party to this Agreement which is
delivered to the other Party in accordance with the terms of Section 15.3
hereof.

1.2

Recitals, Articles, Sections and Exhibits

.  References to Recitals, Articles, Sections and Exhibits are, unless otherwise
indicated, to Recitals of, Articles of, Sections of and Exhibits to this
Agreement.  All Exhibits attached to this Agreement are incorporated herein by
this reference and made a part hereof for all purposes.  References to an
Exhibit shall mean the referenced Exhibit and any sub-exhibits, sub-parts,
components or attachments included therewith.

1.3

Gender

.  As used in this Agreement, the masculine gender shall include the feminine
and neuter and the singular number shall include the plural, and vice versa.

1.4

Successors and Assigns

.  Unless expressly stated otherwise, references to a Person includes its
successors and permitted assigns and, in the case of a Governmental Authority,
any Person succeeding to its functions and capacities.  

1.5

Day

.  As used in this Agreement, references to “days” shall mean calendar days,
unless the term “Business Days” is used.  If the time for performing an
obligation under this Agreement expires on a day that is not a Business Day, the
time shall be extended until that time on the next Business Day.

1.6

Grammatical Forms

.  As used in this Agreement, where a word or phrase is specifically defined,
other grammatical forms of such word or phrase have corresponding meanings; the
words “herein,” “hereunder” and “hereof” refer to this Agreement, taken as a
whole, and not to any particular provision of this Agreement; “including” means
“including, for example and without limitation,” and other forms of the verb “to
include” are to be interpreted similarly.

1.7

References to Documents

.  As used in this Agreement, all references to a given agreement, instrument or
other document shall be a reference to that agreement, instrument or other
document as modified, amended, supplemented and restated through the date as of
which such reference is made.  Any term defined or provision incorporated in
this Agreement by reference to another document, instrument or agreement shall
continue to have the meaning or effect ascribed thereto whether or not such
other document, instrument or agreement is in effect.

ARTICLE 2
SUPPLIER’S PERFORMANCE OBLIGATIONS

2.1

Site Services

.  During the Term, Supplier shall perform all maintenance, diagnostics, repair,
and replacement services on the Turbine Equipment at the intervals set forth
below:  

2.1.1

Scheduled Maintenance.  Supplier shall perform Scheduled Maintenance in
accordance with the intervals set forth in the Reference Documents and in
accordance with the Scheduled Maintenance Calendar.





2.1.2

Unscheduled Warranty Maintenance.  As necessary to comply with its obligations
under the Warranty Agreement, Supplier shall perform any  maintenance or repair
of the Turbine Equipment not included within Scheduled Maintenance.

2.1.3

Unscheduled General Maintenance.  As necessary, Supplier shall perform all
maintenance, diagnostics, repair and replacement services on Defective Parts.

2.2

Additional Services

.  Supplier shall perform any Additional Services in accordance with the terms
of this Agreement (i) at the written request of Buyer pursuant to terms and
conditions agreed to by the Parties, (ii) within a reasonable time following
such request based on the facts and circumstances of the nature of such
Additional Services and (iii) at Buyer’s additional cost and expense at
Supplier’s then-current rate schedule, a current version of which is attached as
Exhibit B for references purposes, or at fixed prices agreed in writing between
the Parties prior to Supplier providing any such Additional Services.

2.3

Availability Covenants

.  During the Availability Term, the Wind Turbines shall be subject to the terms
and conditions regarding Availability set forth in Exhibit D.

2.4

Standards of Performance

.  Supplier shall perform the Services in accordance with Prudent Wind Industry
Practices, Applicable Laws in the US and the standards set forth in the
Reference Documents.

2.5

Exclusions

.  Supplier’s obligations under Section 2.1 and Section 2.3 of this Agreement
are exclusive and in lieu of all warranties, expressed or implied, of
performance, merchantability, fitness for a particular purpose, custom, usage,
or otherwise.  Other than those set forth in the Warranty Agreement, there are
no other warranties, agreements or understandings, oral or written, that extend
beyond those set forth in this Agreement with respect to the Turbine Equipment
and any replacement Parts.  No other warranty, oral or written, which might have
been given by an employee, agent or representative of Supplier or its Affiliates
is authorized by Supplier.  Supplier is not and shall not be held liable or have
any obligation under this Agreement for any loss or damage to the Turbine
Equipment (or any reduced Availability) to the extent caused by or arising out
of any of the following (except to the extent such loss or damage is the result
of acts or omissions of Supplier or its Subcontractors):

2.5.1

Alterations or repairs carried out by Persons not authorized in writing by
Supplier;

2.5.2

Conditions at the Project Site, including wind shear, lightning, hail, ice or
dust storms, which are outside the applicable operating or design parameters of
the Turbine Equipment;

2.5.3

Services provided by, or the use of materials, layouts and designs, supplied or
required by any Person other than Supplier and its Subcontractors;

2.5.4

Abnormal wear, tear, erosion and corrosion caused by Project Site conditions;





2.5.5

Vandalism and/or malicious mischief;

2.5.6

Loss of production, loss of profit and other consequential or incidental loss,
except as expressly set forth in Exhibit D, caused by a Defective Part;

2.5.7

Buyer’s or any Other Contractor’s acts or omissions except to the extent such
acts or omissions were taken at the written direction of Supplier;

2.5.8

The siting, operation or use of Turbine Equipment outside the parameters set
forth in the Operating Manual, the service bulletins issued by Supplier, the
Project Specific Operational Requirements, the Technical Specifications or the
Installation Manual;

2.5.9

The storage of Turbine Equipment not in accordance with the procedures set forth
in the Installation Manual;

2.5.10

The failure of the Balance of Plant Work to be constructed in accordance with
the requirements of the Wind Turbine Supply Agreement;

2.5.11

A Force Majeure Event;

2.5.12

The failure of Buyer or any Other Contractor to site the Wind Turbines in
accordance with the Site Plan;

2.5.13

Application of the brakes to any Wind Turbine for a continuous period of
forty-eight (48) hours or more;

2.5.14

Buyer or any Other Contractor having made configuration changes to the operating
parameters of the Wind Turbines; or

2.5.15

Disconnection of the Project (at the substation and/or the collection system)
from the interconnection utility grid while the Wind Turbines are under load,
more than fifty-two (52) times in a consecutive twelve (12) month period.

2.6

Changes in Law

.  Buyer shall be responsible for all reasonable costs and expenses incurred by
Supplier to comply with any Change in Law of the US or of the State of Iowa
(including any such costs and expenses resulting from (i) an increase in Sales
Taxes and (ii) any additions, revisions and modifications of the insurance
required to be maintained pursuant to Article 8 hereof).  Buyer shall reimburse
Supplier for the actual reasonable direct costs and expenses associated with any
such Change in Law within seven (7) days after receipt by Buyer of an invoice
and documentation supporting such additional costs in such detail as Buyer may
reasonably request.  

2.7

Service Personnel; Tools and Equipment

.  Supplier shall provide the Site Services using qualified personnel during
normal business hours and, as deemed necessary by Supplier to meet its
obligations hereunder, outside of normal business hours.  Supplier shall monitor
the Wind Turbines remotely twenty-four (24) hours per day, seven (7) days per
week, via the SCADA System and remotely reset WTGs as needed.  Without limiting
Buyer’s obligations





under Article 4, Supplier shall furnish its service personnel with such tools
and equipment as are necessary to perform the Site Services.

2.8

Communication and Reporting

.  Buyer and Supplier shall exchange information and reports by the methods and
on the schedules set forth below:

2.8.1

Log Books.  Supplier shall provide Buyer with a log book for each Wind Turbine
for the recording and preservation of information concerning the identity and
activity of all visitors to each Wind Turbine.  Such log book will be kept at
the location of each such Wind Turbine.  All personnel and representatives of
Supplier and Buyer shall be required to record their identity, the date, time
and purpose of any visit to such Wind Turbine, the nature of any work performed
thereon and such other details for which log books may reasonably be used.

2.8.2

Service Order Reports.  For each visit to perform Site Services to a Wind
Turbine, Supplier shall prepare a written service report which describes (i) the
parts used or replaced on the Wind Turbine and (ii) the Site Services performed
by Supplier on the Wind Turbine during such visit.  Supplier shall provide Buyer
copies of all service reports for each Wind Turbine serviced by Supplier on a
monthly basis after the Commencement Date.

2.8.3

Monthly Performance Reports.  Supplier shall provide to Buyer by the fifteenth
(15th) Business Day of each month a written report (a “Monthly Performance
Report”) which for the prior calendar month provides a summary for each Wind
Turbine of production, Availability, parts consumption, error codes, Scheduled
Maintenance, Unscheduled Maintenance and other any other relevant issues with
respect to such Wind Turbine.

2.8.4

Emergency Notification.  Upon obtaining knowledge thereof, Supplier shall
immediately notify Buyer verbally (with Written Notice to follow within five
(5) days) of any emergency or hazardous condition or occurrence of which
Supplier becomes aware that in any way affects, or could affect, the safe
operation of the Wind Turbines or the Project and the safety of personnel at the
Project Site.

2.9

Updates and Revisions to Reference Documents

.  During the Term, Supplier shall provide to Buyer one (1) subscription to
updates and revisions to the mechanical and electrical Reference Documents for
the Wind Turbines.  Buyer shall provide Supplier with the name and contact
information of the individual designated by Buyer to receive and take charge of
receiving any updates or revisions to the Reference Documents (if other than the
Buyer’s Manager).

2.10

Permits

.  Supplier shall obtain and maintain all Permits required by Applicable Law to
be obtained in the name of Supplier and which are necessary to lawfully perform
the Site Services.

2.11

Meetings

.  During the Term, a representative of each of Supplier and Buyer (the
“Representatives”) shall meet in accordance with the schedule and for the
purposes set forth below:

2.11.1

Annual Calendaring of Scheduled Maintenance.  Once prior to the Commencement
Date of the first Wind Turbine, once during the first six (6) months of the
Term, and once annually thereafter, the Representatives shall meet to discuss
and agree upon the





projected dates and times for the immediately following twelve (12) month period
during which Supplier shall perform the Scheduled Maintenance on the Turbine
Equipment (the “Scheduled Maintenance Calendar”); provided, that the Scheduled
Maintenance Calendar shall be developed in accordance with the Operating Manual.
 The dates and times in the Scheduled Maintenance Calendar may be amended
thereafter by mutual agreement of the Representatives.

2.11.2

Monthly Status Reviews.  Prior to the fifteenth (15th) day of each calendar
month, the Representatives shall meet to (i) discuss, review and analyze the
information contained in the Monthly Performance Reports, (ii) discuss any
technical issues which may have arisen with respect to the performance,
availability or maintenance and servicing of the Wind Turbines, (iii) review
Scheduled Maintenance and Unscheduled Maintenance performed during the preceding
calendar month, (iv) review any and all failures by a Wind Turbine and the
causes thereof, (v) discuss and review Scheduled Maintenance to occur during the
next following calendar month and (vi) consider whether the then-current
Scheduled Maintenance Calendar continues to be appropriate or should be revised
in light of recent performance levels and current aggregate hours of actual
operation of the Wind Turbines.

2.12

Safety Rules and Regulations

.  During performance of its obligations at the Project Site, Supplier shall,
and shall cause its Subcontractors and their respective agents and employees to
comply with Supplier’s safety program attached as Exhibit I to the Wind Turbine
Supply Agreement.

2.13

Cooperation with Other Contractors

.  Supplier acknowledges and agrees that Other Contractors may be present at the
Project Site and agrees, at no cost or expense to it, to reasonably cooperate
with such Other Contractors to allow the performance of its and their respective
obligations to occur concurrently.

2.14

Supplier Hazardous Substances

.  Supplier, at its sole cost and expense, shall arrange and contract for the
disposal, transportation and reporting of Hazardous Substances brought onto and
released at the Project Site by Supplier or its Subcontractors (whether prior to
or after the Effective Date) (such Hazardous Substances hereinafter referred to
as “Supplier Hazardous Substances”) to the extent required by Applicable Laws,
in each case, by licensed, insured, competent and professional contractors in a
safe manner and in accordance with Applicable Laws.  As between Buyer and
Supplier, Supplier shall be solely liable for any response, removal,
investigation, cleanup or other remedial action required by any Applicable Laws
related to any Supplier Hazardous Substances.  In the event Supplier encounters
the presence of any Supplier Hazardous Substances at the Project Site differing
from those ordinarily encountered in the type of work provided for in this
Agreement, Supplier shall, to the extent continuing work would be inconsistent
with Prudent Wind Industry Practices, Permits or Applicable Law, stop work and
promptly report the condition to Buyer. In such event, Supplier shall remove or
render harmless, or take other actions necessary to remedy the hazards
associated with, the condition such that Supplier can resume work.





ARTICLE 3
SUPPLIER’S PARTS OBLIGATIONS

3.1

Parts Availability

.  

3.1.1

During the Term, Supplier shall maintain a suitable inventory of spare parts for
the Wind Turbines at a facility in North America to enable Supplier to fulfill
its obligations hereunder.  Any and all replacement parts are and will remain
the sole property of Supplier until such time as the same are installed into the
Wind Turbines.  

3.1.2

Parts shall be available for purchase by Buyer for the Turbine Equipment for a
period of twenty (20) years after Commissioning Completion of the last Wind
Turbine.  If Buyer elects to purchase any replacement Parts from Supplier for
the Turbine Equipment within such time period, Supplier shall sell such
replacement Parts to Buyer at Supplier’s then-effective list price.  Any costs
incurred by Supplier for Sales Taxes relating to any Parts purchased pursuant to
this Section 3.1.2 or in connection with shipping, handling, insurance, duties
or other costs associated with the transportation or delivery of such Parts
shall be reimbursed by Buyer.

3.2

Post Term Parts Warranty

.  In the event that Supplier replaces Defective Parts in the final year of the
Term, Supplier hereby warrants to Buyer that the replacement Parts installed in
the Wind Turbines during such period shall, subject to the exclusions set forth
in Section 2.5,  be free of Defects for one (1) year following the date of
installation of such replacement Parts; provided that in no event shall any such
warranty extend beyond the period that is one (1) year following the expiration
of the Term.  In order to obtain the benefits of such warranty, Buyer must
comply with the Post Term Parts Warranty Terms and Conditions attached to this
Agreement as Exhibit G.

3.3

Title

.  Title to any Part will remain with Supplier until such Part is installed in
the applicable Wind Turbine.  Title to any removed part of a Wind Turbine will
vest in Supplier upon removal, and Buyer shall promptly deliver any such part in
its possession to Supplier.

ARTICLE 4
BUYER’S PERFORMANCE OBLIGATIONS

During the Term, Buyer shall perform the following obligations:

4.1

Access

.  Buyer shall provide Supplier with clear Access to the Project Site, each Wind
Turbine and the space next to each Wind Turbine for lay-down, inspection and
repairs of parts and equipment, to include snow removal and, if required,
sanding.  Buyer shall ensure that all roads, Crane Pads and Storage and Laydown
Areas on the Project Site are maintained in compliance with the standards set
forth in the Balance of Plant Specifications.  Any delay incurred by Supplier in
fulfilling its obligations as a consequence of Buyer’s failure to meet its
obligation to provide Access pursuant to this Agreement shall be accounted from
the time of Supplier’s request for Access to the time when Access has been
provided.  In addition to the physical access to the Wind Turbines described
above, Buyer shall provide Supplier with access to the SCADA System as provided
for under Section 4.9.





4.2

Safety Rules and Regulations

.  Buyer shall, and shall cause the Other Contractors and their respective
agents and employees to, observe all site safety rules and regulations issued by
Supplier in compliance with Supplier’s safety program attached as Exhibit I.1 to
the Wind Turbine Supply Agreement and Supplier’s site rules attached as Exhibit
I.2 to the Wind Turbine Supply Agreement.

4.3

Permits and Real Property Rights

.  Buyer shall obtain and maintain all necessary Permits and Real Property
Rights required (i) to be obtained in the name of Buyer in order to lawfully
operate the Turbine Equipment and perform Buyer’s obligations under this
Agreement and (ii) to be obtained in the name of Buyer, if any, in order to
enable Supplier to lawfully access the Project Site and the Turbine Equipment.

4.4

Storage Space

.  Buyer shall provide storage space and other facilities at the Project Site
for Supplier to store parts, tools and equipment in connection with the
performance of Supplier’s obligations hereunder and under the Warranty
Agreement, including, upon the request of Supplier, a minimum of one (1) tool
container measuring at least forty (40) feet in length that is capable of being
locked by Supplier.

4.5

Supplier’s Parts, Tools and Equipment

.  Buyer shall provide security for Supplier’s Parts and other parts, tools and
equipment while in locked storage at the Project Site using the same care to
protect the same as an ordinarily prudent person operating a project of a size
and nature similar to the Project would use with its own property and shall be
responsible for any damage to such property only to the extent resulting from
its failure to use such care.  Buyer shall keep Supplier’s Parts and other
parts, tools and equipment free and clear of any and all Liens created by or
arising through Buyer.

4.6

Hazardous Substances

.  Buyer, at its sole cost and expense, shall arrange and contract for the
disposal, transportation and reporting of Hazardous Substances existing on, in
or under the Project Site (whether prior to or after the Effective Date)
(Hazardous Substances existing on, in or under the Project Site other than
Supplier Hazardous Substances which Supplier is obligated to address pursuant to
Section 2.14, hereinafter referred to as “Buyer Hazardous Substances”) to the
extent required by Applicable Laws, in each case, by licensed, insured,
competent and professional contractors in a safe manner and in accordance with
Applicable Laws.  As between Buyer and Supplier, Buyer shall be solely liable
for any response, removal, investigation, cleanup or other remedial action
required by any Applicable Laws related to any Buyer Hazardous Substances.  In
the event Supplier encounters the presence of any Buyer Hazardous Substances at
the Project Site differing from those ordinarily encountered in the type of work
provided for in this Agreement, Supplier shall, to the extent continuing work
would be inconsistent with Prudent Wind Industry Practices, Permits or
Applicable Law, stop work and promptly report the condition to Buyer. In such
event, Buyer shall remove or render harmless, or take other actions necessary to
remedy the hazards associated with, the condition such that Supplier can resume
work.

4.7

Compliance with Applicable Law, Health and Safety

.  Buyer shall operate the Turbine Equipment and ancillary equipment (except to
the extent required of Supplier in connection with the performance of its
obligations under this Agreement) and maintain the Project Site in accordance
with the Operating Manual, Prudent Wind Industry Practices, the





Technical Specifications, all service bulletins issued by Supplier and all
Applicable Laws and shall take all necessary precautions for the health and
safety of Supplier’s personnel at the Project Site.

4.8

Notices

.  Upon obtaining knowledge thereof, Buyer shall (i) promptly, but in any event
within five (5) days, give Supplier Written Notice of any events or facts or
observations that may affect the operation of the Turbine Equipment or the
performance of Supplier’s obligations under this Agreement, including any
suspected malfunction, damage or defect which might adversely affect the
production or the operational lifetime of the Turbine Equipment, and (ii)
immediately notify Supplier verbally (with Written Notice to follow within three
(3) days) of any emergency or hazardous condition or occurrence that in any way
affects, or could affect, the safe operation of the Turbine Equipment or the
Project and the safety of personnel at the Project Site.

4.9

Monitoring and Diagnostics Systems

.  Buyer shall allow Supplier full and complete access to the SCADA System in
order for Supplier to monitor the Turbine Equipment and use any data generated
by such system.  To facilitate Supplier’s access to the SCADA System, at Buyer’s
sole expense, Buyer shall (i) install and maintain a T1 data grade line (or its
equivalent), that is capable of supporting the SCADA System and that maintains
an uptime equal to information technology industry standards and (ii) provide
Supplier with a static public internet protocol (IP) address that is accessible
through any internet connection.   Supplier shall be permitted remote client
access to the SCADA System to monitor the Turbine Equipment and, subject to
Article 14, use any Wind Turbine data generated by such system.

4.10

Operations and Management of the Project

.  Day-to-day operation and management of the Project will be conducted by Buyer
or an operator of Buyer’s choosing.  Buyer shall ensure that such operation and
management will be conducted in accordance with Prudent Wind Industry Practices,
all Applicable Laws, the Operating Manual, all service bulletins issued by
Supplier, the Technical Specifications and any Project Specific Operational
Requirements.

4.11

Taxes

.  Buyer shall remit to Supplier all amounts payable for Service Sales Taxes
within seven (7) days following receipt from Supplier of an invoice therefor and
reasonable documentation supporting the calculation thereof.  Supplier shall
cooperate with reasonable requests of Buyer in any efforts by Buyer to obtain
exemption from, or to minimize, any such Service Sales Taxes.

4.12

Buyer’s Manager

.   Buyer shall appoint a single representative (who may be the same individual
designated by Buyer pursuant to Section 2.11), and shall provide prompt Written
Notice thereof to Supplier, to act as its manager and coordinator of this
Agreement on Buyer’s behalf (the “Buyer’s Manager”).  To the extent practicable,
the Buyer’s Manager shall not be replaced without reasonable prior Written
Notice to Supplier.  The Buyer’s Manager (i) shall act as the liaison for
Buyer’s communications with Supplier, (ii) shall be responsible for receiving
all reports due under this Agreement from Supplier and delivering all reports
due under this Agreement to the Supplier, (iii) shall have authority to act on
behalf of Buyer and (iv) shall have the experience and authority to make
reasonably prompt decisions regarding means and methods at the Project Site on a
real time basis.  All communications given to or received from the





Buyer’s Manager shall be binding on Buyer.  Notwithstanding the foregoing, the
Buyer’s Manager shall not have authority to amend or to modify any of the
provisions of this Agreement.  Buyer shall at all times keep Supplier informed
of the identity of and contact information for Buyer’s Manager and, to the
extent a different individual has responsibility for site safety, environmental
issues, emergencies and billing and invoicing, the identity of and contact
information for such individuals.

4.13

Further Assurances

.  Buyer shall provide such assistance and support, including interfacing with
Governmental Authorities and representatives, as may be  requested by Supplier
in order to secure any licenses, permits or other approvals Supplier may need to
perform its obligations hereunder.

4.14

Project Specific Operational Requirements

4.14.1

.  Buyer represents and warrants to Supplier that all information provided to
Supplier by Buyer related to the Project and the Project Site, including the
Project Site Data, to the best of Buyer’s knowledge, is true, accurate and
complete in all material respects, and Buyer has no knowledge of any other
information that would render the Project Site Data inaccurate or misleading in
any material respect.  Supplier has received and reviewed the Project Site Data
from Buyer and based on such review, Supplier has made a determination that
Buyer must comply with the requirements for the operation and shutdown of the
Wind Turbines set forth on Exhibit H as a condition to the effectiveness of
Supplier’s obligations under this Agreement.  If it is determined after the
Effective Date, that the actual operating conditions at the Project Site differ
from the Project Site Data supplied by Buyer, Supplier may impose different or
additional operational requirements for the Turbine Equipment in addition to
those set forth on Exhibit H (such different or additional operational
requirements along with the requirements set forth on Exhibit H are collectively
referred to herein as the “Project Specific Operational Requirements”).
 Supplier shall act reasonably and in good faith in determining the need for any
Project Specific Operational Requirements after the Effective Date, and Exhibit
H shall be revised as needed to reflect such Project Specific Operational
Requirements.  




ARTICLE 5
EXCLUSIVITY

During the Term, Buyer will not procure any services or parts for the Turbine
Equipment from any Person other than Supplier and will not itself perform any
services on the Turbine Equipment without the express written consent of
Supplier.  Notwithstanding the foregoing, if a Supplier Event of Default that
could reasonably be expected to materially and adversely affect the safety,
reliability, or generating capacity of the Turbine Equipment has occurred for
which Buyer has delivered notice and has not been cured within the applicable
cure period, the exclusivity provisions of this Article 5 shall not apply and
Buyer shall be entitled to engage a replacement service provider. If Supplier is
not providing services hereunder, the Warranties under the Warranty Agreement
and the covenants respecting Availability hereunder shall be conditioned upon
Buyer performing, or causing a replacement service provider to perform, the
services in accordance with standards of performance at least equivalent to the
standards of performance as had been applicable to Supplier hereunder.  Any
replacement service provider





engaged by Buyer shall have demonstrated experience providing the same or
similar services to wind generation facilities of a type and size and having
geographical and climatic attributes similar to the Project.  Supplier shall not
be liable for any warranty or other claim made by Buyer that resulted from or
was caused by the servicing or operation of the Turbine Equipment by such
replacement service provider not in accordance with the applicable performance
standards set forth herein and in the Warranty Agreement.  If Supplier in good
faith disputes the need for Services that are performed by Buyer or any
replacement service provider hereunder or otherwise believes that the exercise
of Buyer’s rights pursuant to this Article 5 was improper, Supplier may submit
the matter to arbitration pursuant to Article 12 hereof.  To the extent that
Buyer complies with the requirements set forth in this Article 5, the servicing
or operation of the Turbine Equipment by such Person shall not relieve Supplier
of its obligations hereunder or under the Warranty Agreement.  Any breach of
this Article 5 will be deemed a material breach of this Agreement.




ARTICLE 6
FEES AND PAYMENT TERMS

6.1

Fees.

6.1.1

Interim Service Fee.  During the period from the Commencement Date for the first
Wind Turbine until the Final Commissioning Completion Date, Buyer shall pay
Supplier a fee equal to One Hundred Fifty-Seven Dollars ($157) per day per Wind
Turbine that has achieved Commissioning Completion during such period (the
“Interim Service Fee”).  Payments of the Interim Service Fee will made to
Supplier monthly in arrears no later than tenth (10th) day of each following
month and will be accompanied by complete and accurate documentation supporting
Supplier’s calculation of the fee.

6.1.2

Annual Fee.  Commencing on the Final Commissioning Completion Date and
continuing on each anniversary thereafter for the remainder of the Term, Buyer
shall pay to Supplier a fee, in the amount of Forty-Five Thousand Eight Hundred
Seventy-Five Dollars ($45,875) per Wind Turbine per year, payable in advance in
equal quarterly installments (the “Annual Fee”).  The Annual Fee will be
adjusted at the end of each anniversary of the Final Commissioning Completion
Date commencing with the first anniversary of the Final Commissioning Completion
Date (the “Adjustment Date”) by the percentage change, if any, in the GDPIPD
most recently published prior to the relevant Adjustment Date over the GDPIPD
determined for the immediately preceding Adjustment Date (or in the case of the
first Adjustment Date, the GDPIPD published immediately preceding the Final
Commissioning Completion Date); provided, however, that in no event shall the
Annual Fee, as adjusted, be less than the immediately preceding Annual Fee.

6.2

Late Payment Interest

.  If a Party fails to timely make any payment due hereunder to the other Party,
the failing Party shall pay interest to such other Party on all such unpaid
amounts at a rate equal to the lesser of (i) LIBOR plus four (4) percent per
annum or (ii) the maximum amount permitted by Applicable Law.





ARTICLE 7
LIMITATIONS OF REMEDIES AND  LIABILITIES

7.1

Overall Limitation of Liability

.  Notwithstanding anything to the contrary contained in this Agreement and
without modification of other limits of liability set forth herein, in no event
shall Supplier, Supplier Parent and their Affiliates be liable, alone or in the
aggregate, to Buyer for any damages, claims, demands, suits, causes of action,
losses, costs, expenses and/or liabilities in excess of an amount equal to the
Fees payable by Buyer to Supplier under this Agreement, regardless of whether
such liability arises out of breach of contract, guaranty or warranty, tort,
product liability, indemnity, contribution, strict liability or any other legal
theory; provided, however, that the preceding limitation of liability shall not
apply to, and no credit shall be issued against such liability for: (a)
Supplier’s indemnity obligations set forth in Article 11 solely as they relate
to claims by third parties; or (b) liabilities resulting from (i) the gross
negligence of Supplier or its Subcontractors or (ii) willful misconduct of
Supplier or its Subcontractors.  

7.2

Consequential Damages

.  Notwithstanding anything to the contrary contained in this Agreement, Buyer
and Supplier waive all claims against each other (and against the parent
companies and Affiliates of each, and their respective members, shareholders,
officers, directors, agents and employees) for any consequential, incidental,
indirect, special, exemplary or punitive damages (including loss of actual or
anticipated profits, revenues or product; loss by reason of shutdown or
non-operation; increased expense of operation, borrowing or financing; loss of
use or productivity; and increased cost of capital) arising out of this
Agreement; and, regardless of whether any such claim arises out of breach of
contract, guaranty or warranty, tort, product liability, indemnity,
contribution, strict liability or any other legal theory, and Buyer and Supplier
each hereby releases the other and each of such Persons from any such liability.
 Notwithstanding the provisions of this Section 7.2, any liquidated damages
payable by Supplier under this Agreement shall not be deemed consequential
damage.

7.3

Releases Valid in All Events

.  Except in cases of fraud, the Parties intend that the waivers and disclaimers
of liability, releases from liability, limitations and apportionments of
liability, and indemnity and hold harmless provisions expressed throughout this
Agreement shall apply even in the event of the negligence (in whole or in part),
strict liability, tort liability, fault or breach of contract (including other
legal bases of responsibility such as fundamental breach) of the Party whose
liability is released, disclaimed or limited by any such provision, and shall
extend to such Party’s Affiliates and their respective partners, shareholders,
directors, officers, employees and agents.  Notwithstanding anything herein to
the contrary, no waiver, disclaimer, release, limitation or indemnity shall
apply or be effective in the event of the willful misconduct, gross negligence
or criminal act of the Party attempting to enforce such provision.

7.4

Survival

.  The provisions of this Article 7 shall survive the termination or expiration
of this Agreement.





ARTICLE 8
INSURANCE

Buyer and Supplier shall each maintain the types and amounts of insurance
coverages described in Exhibit C and shall otherwise comply with the terms and
conditions set forth in Exhibit C.

ARTICLE 9
FORCE MAJEURE OR EXCUSABLE EVENT

9.1

Force Majeure or Excusable Event

.  Neither Party will have any liability or be considered to be in breach or
default of its obligations under this Agreement to the extent that performance
of such obligations or its efforts to cure are delayed or prevented, directly or
indirectly, due to a Force Majeure Event or Excusable Event, which in the case
of Supplier shall include being relieved from its obligations to repair or
remedy a Defect for so long as the performance thereof is delayed or prevented
by reason of a Force Majeure Event or Excusable Event; provided that the periods
for any warranties hereunder shall not be extended due to any Force Majeure
Event or Excusable Event, unless mutually agreed in writing by both Parties.

9.2

Procedures

.  If either Party, as a result of the occurrence of a Force Majeure Event or
Excusable Event, is rendered wholly or partially unable to perform its
obligations under this Agreement, such Party shall comply with the following:

9.2.1

the affected Party shall give the other Party Written Notice describing the
particulars of the occurrence, with Written Notice given promptly after the
occurrence of the event, and in no event more than five (5) Business Days after
the affected Party becomes aware that such occurrence is a Force Majeure Event
or Excusable Event; provided, however, that any failure of the affected Party to
provide such Written Notice shall not waive, prejudice or otherwise affect such
Party’s right to relief under this Section 9.2;

9.2.2

the affected Party shall give the other Party Written Notice estimating the
event’s expected duration and probable impact on the performance of such Party’s
obligations hereunder, and such affected Party shall continue to furnish timely
regular reports with respect thereto during the continuation of the event;

9.2.3

the suspension of performance shall be of no greater scope and of no longer
duration than is reasonably required by the event;

9.2.4

no liability of either Party which arose before the occurrence of the event
causing the suspension of performance shall be excused as a result of the
occurrence;

9.2.5

the affected Party shall exercise all reasonable efforts to mitigate or limit
damages to the other Party, promptly taking appropriate and sufficient
corrective action, including the expenditure of all reasonable sums of money;





9.2.6

the affected Party shall use all reasonable efforts to continue to perform its
obligations hereunder and to correct or cure the event excusing performance; and

9.2.7

when the affected Party is able to resume performance of the affected
obligations under this Agreement, the affected Party shall promptly resume
performance and give the other Party Written Notice to that effect.

9.3

Burden of Proof

.  The burden of proof as to whether a Force Majeure Event or Excusable Event
has occurred and whether such event excuses a Party from performance under this
Agreement shall be upon the Party claiming such Force Majeure Event or Excusable
Event.  

ARTICLE 10
DEFAULT AND TERMINATION

10.1

Supplier Defaults

.  The occurrence of any one or more of the following events shall constitute an
event of default by Supplier hereunder (a “Supplier Event of Default”):

10.1.1

Supplier fails to pay to Buyer any payment required under this Agreement which
is not in dispute, and such failure continues for ten (10) days after receipt of
Written Notice of such failure;

10.1.2

Any representation or warranty of Supplier contained in this Agreement shall
prove to be false or misleading at the time such representation or warranty is
made and has a material adverse effect on either Party’s ability to perform its
obligations hereunder, and such false or misleading representation or warranty
and material adverse effect continue uncured for thirty (30) days after receipt
of Written Notice from Buyer;

10.1.3

Supplier or Supplier Parent voluntarily commences bankruptcy, insolvency,
reorganization, stay, moratorium or similar debtor-relief proceedings or shall
have become insolvent or generally does not pay its debts as they become due, or
admits in writing its inability to pay its debts, or makes an assignment for the
benefit of creditors and, with respect to Supplier Parent, Supplier has not
delivered to Buyer another guaranty, bank bond or letter of credit in a form
reasonably acceptable to Buyer to replace the Supplier Parent Guaranty;

10.1.4

Insolvency, receivership, reorganization, bankruptcy, or similar proceedings
shall have been commenced against Supplier or Supplier Parent and such
proceedings remain undismissed or unstayed for a period of ninety (90) days,
and, with respect to Supplier Parent, Supplier has not delivered to Buyer
another guaranty, bank bond or letter of credit in a form reasonably acceptable
to Buyer to replace the Supplier Parent Guaranty;

10.1.5

Supplier Parent disavows its obligations under the Supplier Parent Guaranty or
Supplier fails to cause the Supplier Parent Guaranty to be maintained in full
force and effect and such disavowal or failure continues for ten (10) days after
receipt of Written Notice of such disavowal or failure and Supplier has not
delivered to Buyer another guarantee, bank bond or letter of credit in a form
reasonably acceptable to Buyer to replace the Supplier Parent Guaranty;





10.1.6

Except as otherwise expressly provided for in this Section 10.1, Supplier is in
material breach of its obligations under this Agreement (other than under
Section 2.3 and Exhibit D hereto) and such material breach continues uncured for
thirty (30) days after receipt of Written Notice from Buyer; or

10.1.7

A default in respect of Supplier shall have occurred and be continuing beyond
the applicable cure period therefor under the Wind Turbine Supply Agreement or
the Warranty Agreement.

10.2

Buyer Defaults

.  The occurrence of any one or more of the following events shall constitute an
event of default by Buyer hereunder (a “Buyer Event of Default”):




10.2.1

Buyer fails to pay to Supplier any payment required under this Agreement which
is not in dispute, and such failure continues for ten (10) days after receipt of
Written Notice of such failure;

10.2.2

Buyer denies Supplier the access required by Section 4.1 for reasons not
attributable to a Force Majeure Event, and such access is not granted within ten
(10) days after receipt of Written Notice thereof from Supplier;

10.2.3

Any representation or warranty of Buyer contained in this Agreement shall prove
to be false or misleading at the time such representation or warranty is made
and has a material adverse effect on either Party’s ability to perform its
obligations hereunder, and such false or misleading representation or warranty
and material adverse effect continue uncured for thirty (30) days after receipt
of Written Notice from Supplier;

10.2.4

Buyer voluntarily commences bankruptcy, insolvency, reorganization, stay,
moratorium or similar debtor-relief proceedings, or will have become insolvent
or generally does not pay its debts as they become due, or admits in writing its
inability to pay its debts, or makes an assignment for the benefit of creditors;

10.2.5

Insolvency, receivership, reorganization, bankruptcy, or a similar proceeding
shall have been commenced against Buyer and such proceeding remains undismissed
or unstayed for a period of ninety (90) days;

10.2.6

Except as otherwise expressly provided for in this Section 10.2, Buyer is in
material breach of its obligations under this Agreement and such material breach
continues uncured for thirty (30) days after receipt of Written Notice from
Supplier; or

10.2.7

A default in respect of Buyer shall have occurred and be continuing beyond the
applicable cure period therefor under the Wind Turbine Supply Agreement or the
Warranty Agreement.

10.3

Cure of an Event of Default

.  An Event of Default shall be deemed cured only if such default shall be
remedied within the relevant time period, if any, specified in Sections 10.1 and
10.2 after Written Notice has been sent to the defaulting Party from the
non-defaulting Party specifying the default and demanding that the same be
remedied (provided that the failure of a Party to provide such notice shall not
be deemed a waiver of such default).  Notwithstanding the





foregoing, in the event of a Supplier Event of Default set forth in
Sections 10.1.2, 10.1.4 or 10.1.6 or a Buyer Event of Default set forth in
Sections 10.2.3, 10.2.5 or 10.2.6, if such default is not reasonably capable of
cure within the relevant cure period set forth therein, but such default is
reasonably capable of cure within the additional cure period set forth in this
Section 10.3, then the default shall not be deemed a Supplier Event of Default
or a Buyer Event of Default, as applicable, if the defaulting Party commences to
remedy the default within the relevant cure period set forth therein and
thereafter diligently pursues such remedy until such default is fully cured;
provided, however, that in no event shall such additional period of time for the
defaulting Party to effect a cure for any such default exceed one hundred twenty
(120) days.  Notwithstanding anything contained herein, there shall be no
additional cure period allowed for a breach by Supplier under Section 10.1.5.  
Buyer agrees that it shall not terminate this Agreement in respect of any
Supplier Event of Default under Section 10.1 occurring with respect to Supplier,
but not Supplier Parent, if Supplier Parent shall have (i) cured in all material
respects all such Supplier Events of Default (other than the defaults under
Sections 10.1.3 or 10.1.4 , as applicable) and (ii) if there is then also a
Supplier Event of Default under Sections 10.1.3 or 10.1.4 , irrevocably assumed
this Agreement and the other Contract Documents.  Any such assumption shall be
pursuant to a written agreement reasonably acceptable to Buyer.  Supplier agrees
that it shall not terminate this Agreement in respect of any Buyer Event of
Default under Section 10.2 occurring with respect to Buyer, but not Buyer
Parent, if Buyer Parent shall have (i) cured in all material respects all such
Buyer Events of Default (other than the defaults under Sections 10.2.4 and
10.2.5 , as applicable) and (ii) if there is then also a Buyer Event of Default
under Sections 10.2.4 and 10.2.5 , irrevocably assumed this Agreement and the
other Contract Documents.  Any such assumption shall be pursuant to a written
agreement reasonably acceptable to Supplier.

10.4

Event of Default Remedies.

10.4.1

Termination by Buyer.  Upon the occurrence of a Supplier Event of Default which
remains uncured following expiration of any applicable cure period, Buyer,
without prejudice to any remedy provided herein or otherwise available at law or
in equity, may, by Written Notice to Supplier, terminate this Agreement.
 Subject to the rights and remedies for failure to meet the Availability set
forth in Exhibit D, the termination of this Agreement will be without prejudice
to any other rights or remedies which Buyer may have against Supplier, and no
termination of this Agreement will constitute a waiver, release or estoppel by
Buyer of any right, action or cause of action it may have against Supplier.

10.4.2

Termination by Supplier.  Upon the occurrence of a Buyer Event of Default which
remains uncured following expiration of any applicable cure period, Supplier,
without prejudice to any remedy provided herein or otherwise available at law or
in equity, may, by Written Notice to Buyer, terminate, or suspend performance
under, this Agreement.  The termination of, or suspension of performance under,
this Agreement shall be without prejudice to any other rights or remedies which
Supplier may have against Buyer, and no termination of, or suspension of
performance under, this Agreement shall constitute a waiver, release or estoppel
by Supplier of any right, action or cause of action it may have against Buyer.

10.5

Effect of Termination

.  No termination under Section 10.4 will release either Party from any
obligations arising hereunder prior to such termination.  The exercise of the
right





of a Party to terminate this Agreement, as provided herein, does not preclude
such Party from exercising other remedies that are provided herein or are
available at law or in equity; provided, that no Party will have a right to
terminate, revoke or treat this Agreement as repudiated other than in accordance
with the other provisions of this Agreement; and provided, further, that the
Parties’ respective rights upon termination will be subject to the liability
limitations of Article 7.  Except as otherwise set forth in this Agreement,
remedies are cumulative, and the exercise of, or failure to exercise, one or
more of them by a Party will not limit or preclude the exercise of, or
constitute a waiver of, other remedies by such Party.  

ARTICLE 11
INDEMNIFICATION

11.1

General

11.1.1

Indemnification by Supplier.  Supplier hereby agrees to indemnify, defend and
hold harmless Buyer and any Financing Party and any of their respective
officers, agents, shareholders, partners, members, employees, representatives,
consultants, advisors and/or their respective assigns (each a “Buyer Indemnified
Party”), from and against any and all Losses incurred or suffered by Buyer or
any Buyer Indemnified Party for (a) any violation of any Applicable Law or
Permit to be complied with hereunder by any Supplier Responsible Party; (b)
injury to or death of persons including employees of Supplier; and (c) any loss
of or physical damage to the property of any Buyer Indemnified Party or any
third parties to the extent not covered by Buyer’s insurance, and to the extent
they are the result of the intentional or negligent acts or omissions of
Supplier, its Subcontractors or any Person or entity directly employed by any of
them, or any Person or entity for whose acts any of them are liable during the
performance of Supplier’s obligations under this Agreement (collectively, the
“Supplier Responsible Parties”); provided, however, that Supplier shall have no
liability for damages to the proportionate extent resulting from any Buyer
Responsible Party’s performance or non-performance under this Agreement or the
negligence or willful misconduct of any Buyer Responsible Party.  The Parties
agree that obligations giving rise to the payment of liquidated damages under
this Agreement shall not give rise to a claim of indemnity under this
Section 11.1.1.

11.1.2

Indemnification by Buyer.  Buyer hereby agrees to indemnify, defend and hold
harmless Supplier and the Subcontractors and any of their respective officers,
agents, shareholders, partners, members, Affiliates, employees, representatives,
consultants, advisors and/or their respective assigns (each a “Supplier
Indemnified Party”), from and against any and all Losses incurred or suffered by
Supplier or any Supplier Indemnified Party for (a) any violation of any
Applicable Law or Permit to be complied with hereunder by any Buyer Responsible
Party; (b) injury to or death of persons including employees of Buyer; (c) any
loss of or physical damage to the property of any Supplier Indemnified Party or
any third parties, to the extent not covered by Supplier’s insurance, and to the
extent arising out of or resulting from the intentional or negligent acts or
omissions of Buyer, its subcontractors, or any Person or entity directly
employed by any of them, or any Person or entity for whose acts any of them are
liable during performance of Buyer’s obligations under this Agreement
(collectively, “Buyer Responsible Parties”); and (d) any failure of any Buyer
Responsible Party to pay for Sales Taxes for which Buyer is responsible pursuant
to this Agreement; provided, however, that Buyer shall





have no liability for any Losses to the proportionate extent resulting from any
Supplier Responsible Party’s performance or non-performance under this Agreement
or the negligence or willful misconduct of any Supplier Responsible Party.

11.2

Comparative Negligence

. It is the intent of the Parties that where, as between the Parties, negligence
is determined to have been joint or contributory, principles of comparative
negligence will be followed and each Party shall bear the proportionate cost of
any loss, damage, expense or liability attributable to that Party’s negligence.

11.3

Availability of Insurance

.  Notwithstanding anything to the contrary in this Article 11, neither Party
will be required to provide any indemnification to the other Party for any
Losses when and to the extent that insurance proceeds are available therefor.

11.4

Indemnification Procedure

.  When a Party hereunder (“Indemnifying Party”) is required to indemnify the
other Party (“Indemnified Party”) in accordance with this Article 11, the
Indemnifying Party will assume on behalf of such Indemnified Party, and conduct
with due diligence and in good faith, the defense of any claim against such
Party, whether or not the Indemnifying Party will be joined therein, and the
Indemnified Party will cooperate with the Indemnifying Party in such defense.
 The Indemnifying Party will be in charge of the defense and settlement of such
claim; provided, that without relieving the Indemnifying Party of its
obligations hereunder or impairing the Indemnifying Party’s right to control the
defense or settlement thereof, the Indemnified Party may elect to participate
through separate counsel in the defense of any such claim, but the fees and
expenses of such counsel will be at the expense of such Indemnified Party,
except in the event that (a) the Indemnified Party will have reasonably
concluded, acting in good faith and on the advice of counsel, that there exists
a material conflict of interest between the Indemnifying Party and the
Indemnified Party in the conduct of the defense of such claim (in which case the
Indemnifying Party will not have the right to control the defense or settlement
of such claim, on behalf of such Indemnified Party), or (b) the Indemnifying
Party will not have employed counsel to assume the defense of such claim within
a reasonable time after notice of the commencement of an action thereon, in
which case the fees and expenses of counsel will be paid by the Indemnifying
Party.  No Indemnifying Party will settle any such claims or actions in a manner
which would require any action or forbearance from action by any Indemnified
Party without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld.

11.5

Survival

.  The provisions of this Article 11 shall survive the termination or expiration
of this Agreement.

ARTICLE 12
ARBITRATION

12.1

Arbitration Procedure

.  Any controversy, claim or dispute between the Parties hereto arising out of
or related to this Agreement, or the alleged breach, termination, or invalidity
hereof (“Dispute”), will be submitted for arbitration before a single arbitrator
in accordance with the provisions contained herein and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect at the time of the arbitration (“Rules”) (but such arbitration shall not
be required to be conducted under the auspices of AAA); provided,





however, that notwithstanding any provisions of such Rules, the Parties shall
have the right to take depositions (up to three (3) per Party) and obtain
documents from the other Party regarding the subject matter of the arbitration.
 Experts retained by a Party for the Dispute shall prepare reports in accordance
with Fed. R. Civ. P. 26, which reports shall be exchanged as directed by the
arbitrator.  If the Parties cannot agree upon an arbitrator within twenty (20)
days following the service of the Arbitration Notice, then the arbitrator shall
be selected pursuant to 9 U.S.C. sec. 5 or applicable state law.  Any Party
desiring arbitration shall serve on the other Party its notice of intent to
arbitrate (“Arbitration Notice”).  The Arbitration Notice shall be made within a
reasonable time after the Dispute has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Dispute would be barred by the applicable statute of limitations.  All
arbitration shall take place in the City of Chicago, Illinois, unless otherwise
agreed to by the Parties.  Each Party shall be required to exchange documents to
be used in the arbitration proceeding not less than fifteen (15) days prior to
the arbitration or as directed by the arbitrator.  The Parties shall use all
commercially reasonable efforts to conclude the arbitration as soon as
practicable.  The arbitrator shall determine all questions of fact and law
relating to any Dispute hereunder, including but not limited to whether or not
any Dispute is subject to the arbitration provisions contained herein.  The
arbitration proceedings provided hereunder are hereby declared to be
self-executing, and it shall not be necessary to petition a court to compel
arbitration.  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction.

12.2

Attorneys’ Fees

.  In any arbitration or litigation to enforce the provisions of this Agreement,
the prevailing Party in such action shall be entitled to the recovery of its
reasonable legal fees and expenses (including reasonable attorneys’ fees and
legal costs), fees of the arbitrator, costs and expenses such as expert witness
fees, as fixed by the arbitrator or court without necessity of noticed motion.

12.3

Performance During Dispute

.  Subject to Section 10.4 with respect to a termination of this Agreement and
the right to suspend performance of obligations hereunder, while any
controversy, dispute or claim arising out of or relating to this Agreement is
pending, Buyer and Supplier shall continue to perform their obligations
hereunder notwithstanding such controversy, dispute or claim.

12.4

Third Parties

.  If a controversy, claim, dispute or difference arises between Buyer and
Supplier which is subject to the arbitration provisions hereunder and there
exists or later arises a controversy, claim, dispute or difference between Buyer
and/or Supplier and any third party arising out of or related to the same
transaction or series of transactions (“Third Party Controversy”), Buyer or
Supplier shall be entitled to require that (i) the other Party be joined as a
party to any arbitration of such Third Party Controversy being pursued with such
third party and Supplier or Buyer (as the case may be) shall permit, and
cooperate in, such joinder or (ii) the third party be joined as a party to the
arbitration proceeding hereunder; provided, however, that for purposes of clause
(i) above the third party must be a party to an agreement with Supplier or
Buyer, or Affiliate of Supplier or Buyer, which provides for arbitration of
disputes thereunder in accordance with rules and procedures substantially the
same in all material respects as provided for herein; and provided further that,
for purposes of clause (ii) above, the third party consents to such joinder
within ten (10) days after an Arbitration Notice has been filed.  Once a third
party is





joined to a dispute hereunder pursuant to this Section 12.4, such third party
shall be entitled to treatment as a Party for purposes of the arbitration
procedures of this Article 12.

12.5

Language

.  All arbitration proceedings shall be conducted in the English language.

12.6

Survival

.  The provisions of this Article 12 shall survive the termination or expiration
of this Agreement.

ARTICLE 13
SUCCESSORS AND ASSIGNS

13.1

Assignment

.  This Agreement shall be binding upon and shall inure to the benefit of the
successors and permitted assigns of Supplier and Buyer.  This Agreement, and any
rights or obligations hereunder, may only be assigned or otherwise transferred
in whole, and not in part.  Further, neither Party may assign this Agreement, or
any rights or obligations hereunder, except: (i) upon the prior written consent
of the other Party, which consent shall not be unreasonably withheld, provided
that Supplier shall have no obligation to consent to any assignment unless the
proposed assignee or transferee is (A) a creditworthy entity with a net worth at
least equal to the net worth of Buyer on the date of assignment or transfer and
(B) not a wind turbine manufacturer or an Affiliate of a wind turbine
manufacturer; (ii) to an Affiliate upon prior Written Notice to the other Party,
provided, however, that in the case of Buyer such Affiliate is (A) a
creditworthy entity with a net worth at least equal to the net worth of Buyer on
the date of assignment or transfer and (B) not a wind turbine manufacturer or an
Affiliate of a wind turbine manufacturer; (iii) to a Financing Party as
collateral security, upon prior Written Notice to the other Party; or (iv) upon
Written Notice to the other Party, to any entity succeeding to all or
substantially all of such Party’s assets.  Notwithstanding the foregoing, upon
any assignment of this Agreement by Supplier, the Supplier Parent Guaranty will
remain in full force and effect until Buyer is issued and accepts alternate
payment security.  No assignment or other transfer shall relieve either Party of
its respective obligations hereunder.  Any assignment not in conformity with
this Agreement shall be null and void and shall be deemed to be a material
breach of this Agreement.  For purposes of this Agreement, an assignment shall
be deemed to include any transfer or sale of all or substantially all of the
assets or business of a Party or a merger, consolidation or other transaction
that results in a change in control of a Party.

13.2

Certain Restrictions

.  Notwithstanding anything in this Article 13 to the contrary, (i) no Party may
assign or transfer this Agreement, in whole or in part, unless such assignment
or transfer is made together with the Wind Turbine Supply Agreement and
(ii) Buyer shall assign or transfer this Agreement to any purchaser of the
Project or any Person succeeding to substantially all of Buyer’s interests in
the Project.

13.3

Certain Expenses.

  If Supplier incurs any out-of-pocket cost or expense (including attorneys’
fees) in connection with any collateral assignment to or cooperation with any
Financing Party, or any regulatory treatment or approval sought by Buyer related
to this Agreement or the Project, Buyer shall pay Supplier for such reasonable
costs and expenses upon demand therefor.





13.4

Subcontracts

.  Buyer hereby agrees that Supplier may subcontract to a third party all or a
portion of the work to be performed hereunder, but the use of any Subcontractors
will not relieve Supplier of its responsibilities and obligations under this
Agreement nor relieve Supplier in any way from any liability arising hereunder.

ARTICLE 14
CONFIDENTIALITY AND PUBLICITY

14.1

Confidential Information

.  

14.1.1

A Party (the “Disclosing Party”) may disclose to the other Party (the “Receiving
Party”) certain non-public information of a sensitive commercial nature,
including the terms and conditions of this Agreement and all technical, product,
marketing, financial, personnel, planning, and other information (“Confidential
Information”).  Confidential Information marked “confidential,” “proprietary,”
or similar language may be orally so designated or may not be marked or
designated but is nevertheless non-public information of such Disclosing Party.
 Confidential Information is received by the Receiving Party in confidence and
in trust.  Accordingly, the Receiving Party shall use the Disclosing Party’s
Confidential Information only as expressly permitted by this Agreement and shall
limit the disclosure of Confidential Information to consultants, auditors,
employees, subcontractors or agents of the Receiving Party or any Financing
Party who have a need to know such Confidential Information for purposes
expressly authorized by this Agreement and who are bound in writing by
confidentiality terms no less restrictive than those contained herein; provided,
that the Receiving Party shall use commercially reasonable efforts to coordinate
with the Disclosing Party prior to the dissemination of Confidential Information
to such parties and shall give the Disclosing Party a reasonable opportunity to
object to such dissemination on the grounds that the proposed type or category
of Confidential Information is not being disseminated on a “need-to-know” basis.
 The Receiving Party shall provide to the Disclosing Party copies of its written
confidentiality agreements entered into with its consultants, auditors,
employees, subcontractors or agents (and in the case of Buyer, the Financing
Party) prior to any disclosure to such parties.  Nothing in this Section 14.1
shall prohibit either Party from disclosing to third parties the fact that it
has entered into this Agreement with the other Party, or to the extent
disclosure of information is required in connection with either Party’s
application for Permits.  Notwithstanding anything to the contrary contained
herein, the Receiving Party may disclose Confidential Information to the extent
required to comply with an order of a Governmental Authority with appropriate
jurisdiction or as required to be disclosed under Applicable Law or any
securities exchange requirement, provided that:

(i)

if the Receiving Party receives such an order, it shall promptly provide a copy
of such order to the Disclosing Party, and the Disclosing Party shall have the
right to seek to obtain a protective order or other remedy preventing or
limiting disclosure.  If such protective order or other remedy is not obtained,
the Receiving Party shall furnish only that portion of the Confidential
Information that it is advised in writing by counsel that it is legally required
to disclose.  The Receiving Party shall use diligent efforts to cooperate with
the Disclosing Party in its efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information; and





(ii)

if the Receiving Party is required to make a disclosure of Confidential
Information pursuant to any Applicable Law or any securities exchange
requirement, the Receiving Party shall first seek confidential treatment of such
Confidential Information, and in all such cases, the Disclosing Party shall have
the right to approve the description of such Confidential Information being
disclosed.

14.1.2

The Receiving Party shall notify the Disclosing Party immediately if the
Receiving Party learns of any misappropriation or misuse of the Confidential
Information and shall cooperate with the Disclosing Party to prevent such
misappropriation or misuse.  The Receiving Party shall return to the Disclosing
Party all Confidential Information upon written request or upon expiration or
termination of this Agreement and shall certify in writing that it has done so.

14.2

Publicity

.  Neither Buyer nor Supplier shall publish any drawing, photograph, video or
film or directly or indirectly disclose any information relating to the services
to be performed under this Agreement to the press, radio, television or other
news media without the prior written consent of the other Party (which consent
shall not be unreasonably withheld or delayed) and subject to such reasonable
conditions as may be prescribed by such Party.

14.3

Survival

.  The provisions of this Article 14 shall survive the termination or expiration
of this Agreement.

ARTICLE 15
GENERAL PROVISIONS

15.1

Waiver

.  No delay or omission by the Parties in exercising any right or remedy
provided for in this Agreement shall constitute a waiver of such right or remedy
nor shall it be construed as a bar to or waiver of any such right or remedy on
any future occasion.

15.2

Right of Waiver

.  Each Party, in its sole discretion, shall have the right, but shall have no
obligation, to waive, defer or reduce any of the requirements to which the other
Party is subject under this Agreement at any time; provided, however, that
neither Party shall be deemed to have waived, deferred or reduced any such
requirements unless such action is in writing and signed by the waiving Party.
 A Party’s exercise of any rights hereunder shall apply only to such
requirements and on such occasions as such Party may specify and shall in no
event relieve the other Party of any requirements or other obligations not so
specified.

15.3

Notice

.  Any notice or invoice required or authorized to be given hereunder or any
other communications between the Parties provided for under the terms of this
Agreement shall be in writing (unless otherwise provided) and shall be served
personally or by reputable next Business Day express courier service or by
facsimile transmission addressed to the relevant Party at the address stated
below or at any other address notified by that Party to the other as its address
for service.  Any notice so given personally shall be deemed to have been served
on delivery, any notice so given by express courier service shall be deemed to
have been served the





next Business Day after the same shall have been delivered to the relevant
courier, and any notice so given by facsimile transmission shall be deemed to
have been served on transmission and receipt of confirmation of successful
transmission during normal business hours.  As proof of such service it shall be
sufficient to produce a receipt showing personal service, the receipt of a
reputable courier company showing the correct address of the addressee or an
activity report of the sender’s facsimile machine showing the confirmation of
successful transmission.  

The Parties’ addresses for notice and service are:

To Buyer:



















Madison Gas and Electric Company

133 South Blair Street

Madison, WI 53703

Attention:  Gregory A. Bollom, Assistant Vice President – Energy Planning

Telephone:  (608) 252-4748

Facsimile:  (608) 252-7098

To Supplier:

Vestas-American Wind Technology, Inc.

1881 SW Naito Parkway, Ste. 100

Portland, OR 97201

Attention:  President

Telephone:  (503) 327-2000

Facsimile:   (503) 327-2001




15.4

Governing Law

.  This Agreement and all matters arising hereunder or in connection herewith
shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State of New York, without regard to conflicts
of law principles (other than Section 5-1401 of the New York General Obligations
Law).

15.5

Consent to Jurisdiction

.  Each of the Parties hereby irrevocably consents and agrees that any legal
action or proceedings brought to enforce any arbitral award granted pursuant to
Article 12 may be brought in the United States or New York state courts located
in the borough of Manhattan, City of New York and by execution and delivery of
this Agreement, each of the Parties hereby (i) accepts the jurisdiction of the
foregoing courts for purposes of enforcement of any such arbitral award,
(ii) irrevocably agrees to be bound by any final judgment (after any appeal) of
any such court with respect thereto, and (iii) irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceedings with respect
hereto brought in any such court, and further irrevocably waives to the fullest
extent permitted by law any claim that any such suit, action or proceedings
brought in any such court has been brought in an inconvenient forum.  Each of
the Parties agrees that a final judgment (after any appeal) in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner to the extent provided by law.

15.6

Amendments

.  This Agreement may be modified or amended only by an instrument in writing
signed by the Parties hereto.





15.7

Entire Agreement

.  This Agreement contains the entire understanding of the Parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
discussions, agreements and commitments between the Parties with respect hereto,
and any prior and contemporaneous confidentiality agreements executed by the
Parties in respect of the transactions contemplated by this Agreement.  There
are no agreements or understandings between the Parties respecting the subject
matter hereof, whether oral or written, other than those set forth herein, and
neither Party has relied upon any representation, express or implied not
contained in this Agreement.

15.8

Certain Expenses

.  If Supplier incurs any out-of-pocket cost or expense (including attorneys’
fees) in connection with any collateral assignment to or cooperation with any
Financing Party, Buyer shall pay Supplier for such reasonable costs and expenses
upon demand therefor.

15.9

No Partnership Created

.  Supplier is an independent contractor and nothing contained herein shall be
construed as constituting any relationship with Buyer other than that of
purchaser and independent contractor, nor shall it be construed as creating any
relationship whatsoever between Buyer and Supplier, including employer/employee,
partners or joint venture parties.

15.10

Survival

.  All provisions of this Agreement that are expressly or by implication to come
into or continue in force and effect after the expiration or termination of this
Agreement shall remain in effect and be enforceable following such expiration or
termination.  The provisions of this Article 15 shall survive expiration or
termination of this Agreement.

15.11

Further Assurances

.  Supplier and Buyer agree to provide such information, execute and deliver any
instruments and documents and to take such other actions as may be necessary or
reasonably requested by the other Party which are not inconsistent with the
provisions of this Agreement and which do not involve the assumptions of
obligations other than those provided for in this Agreement, in order to give
full effect to this Agreement and to carry out the intent of this Agreement.
 Until such time as a debt or equity financing with respect to the Project shall
be in place, all references herein to the Financing Party, and all requirements
for the concurrence, consent or approval of any such Party for any action or
inaction hereunder, shall be of no force and effect.

15.12

Counterparts

.  This Agreement may be executed by the Parties in one or more counterparts,
all of which taken together shall constitute one and the same instrument.  The
facsimile signatures of the Parties shall be deemed to constitute original
signatures, and facsimile copies hereof shall be deemed to constitute duplicate
originals.

15.13

Headings

.  The headings to Articles, Sections and Exhibits of this Agreement are for
ease of reference only and in no way define, describe, extend or limit the scope
of intent of this Agreement or the intent of any provision contained herein.

15.14

No Rights in Third Parties

.  Except as otherwise expressly provided herein, this Agreement and all rights
hereunder are intended for the sole benefit of the Parties hereto and shall not
imply or create any rights on the part of, or obligations to, any other Person.





15.15

Severability

.  The invalidity of one or more phrases, sentences, clauses, Sections or
Articles contained in this Agreement shall not affect the validity of the
remaining portions of this Agreement so long as the material purposes of this
Agreement can be determined and effectuated.

15.16

Joint Effort

.  Preparation of this Agreement has been a joint effort of the Parties and the
resulting document shall not be construed more severely against one of the
Parties than against the other.  Any rule of construction that ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement, or any amendments or Exhibits hereto.

15.17

Effectiveness

.  This Agreement shall be effective on, and shall be binding upon, the Parties
hereto upon the full execution and delivery of this Agreement, as of the
Effective Date.

15.18

English Language Documents

.  Any document, manual, certificate or notice required or authorized to be
given hereunder for the operation of the Project shall be provided in the
English language.

15.19

Notices, Consents, and Approvals in Writing

.  Except as otherwise expressly provided herein, any consents, authorizations,
notices and approvals contemplated herein shall be in writing.

[SIGNATURES FOLLOW]





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

“Supplier”

VESTAS-AMERICAN WIND TECHNOLOGY, INC.,

a California corporation




By:  /s/ Jens Soby

Name:  Jens Soby

Title:  

President




By:  /s/ Stephen Wieland

Name:  Stephen Wieland

Title:  

Business Development Manager

 




“Buyer”

MADISON GAS AND ELECTRIC COMPANY,

a Wisconsin corporation




By: /s/ Scott A. Neitzel

Name: Scott A. Neitzel

Title: Vice President – Energy Supply

 

 








Exhibit A

Reference Documents







1.

Service Manual, V82 & NM82, DLH 22000341-03.




2.

Operation & User Manual, Content & Documentation Guideline, V82-1.65 Mk2 &
NM82/1650 Ver. 2, DLH 22000582-01.




3.

Installation Manual, Class II DLH 22000594-01 EN 2006-04-06 Installation Manual
V82 MK IV 60Hz.




4.

Commissioning Manual, Content and Document Guideline, NM82 DLH 22000422-01.




5.

General Specification, V82-1.65MW MK II NM82/1650 Vers. 2, Class I TSD
4000258-02 EN 2005-02-09.





Exhibit B

Rate Schedule




Time and Materials, US Dollars, Effective December 7, 2005

Rates

Regular

Overtime

Holiday

Field Labor Technician

$//

$//

$//

Technical Support

$//

$//

$//

Administrative

$//

$//

$//

Shop Labor

$//

$//

$//

Blade Repair Labor

$//

$//

$//

Supervisor/Engineer/ High-Voltage Labor

$//

$//

$//

Subcontract Work

Cost plus //%

Parts and Materials – Vestas Parts




Turbine parts – External of Vestas Supply




Materials such as grease, tape, rags, or solvents

At standard Vestas rates, updated annually.




Cost plus //%




Cost plus //%

Travel

Overnight Stay




Airfare




Travel Time & Mileage




$// per day (includes meals, lodging)




Cost plus $//




$// (included in rates)




Notations:

1.

All Repair Work, Equipment work, and other Work authorized on a T&M basis, shall
be charged at the hourly rates set forth in this schedule.

2.

All Subcontract Work (including equipment rentals) and Parts and Materials shall
be charged at the full amount of the contracted charge plus the percentage set
forth in this schedule, excepting Parts and Materials supplied by Vestas.

3.

Overtime and Holiday work will be performed only by mutual agreement between
Vestas and Wind Site Owner/Operator.

4.

Vestas shall provide personnel, hand tools, equipment, small routine supplies
(such as hand tools or stationary supplies), and vehicles.   Any Parts and
Materials will be charged at total cost plus the percentage set forth in the
schedule.

5.

Regular work hours shall be understood to mean Monday through Friday, 7:00 a.m.
to 4:00 p.m., except Holidays.

6.

All hourly labor rates are subject to change.

7.

All work performed outside of Regular work shall have a two (2) hour minimum
charge billed at the Overtime or Holiday rates.

8.

Payment terms are Net 30 days, late payments charged at lesser of prime plus 3%
or max allowed by law.  

9.

All rates are in US Dollars.  

10.

Applicable taxes will be additionally included.  





Exhibit C

Insurance Requirements







1.1

General.  Supplier and Buyer shall maintain or cause to be maintained the
insurance required by this Exhibit C with insurance companies of recognized
responsibility reasonably satisfactory to the other Party until all obligations
of Supplier and Buyer pursuant to the Agreement have been fully discharged,
unless otherwise stated herein.  Notwithstanding the foregoing, either Party may
self-insure with respect to some or all of the coverages required by this
Exhibit C (other than the All-Risk Property Insurance and the excess liability
insurance coverages).  The requirements of this Exhibit C as to insurance and
the acceptability to a Party of insurers and insurance to be maintained by
Supplier or Buyer are not intended to and shall not in any manner limit or
qualify the liabilities and obligations assumed by Supplier or Buyer under the
Agreement unless otherwise expressly indicated.

1.2

Notification.  A Party shall notify the other Party of any incident that would
reasonably be expected to result in an insurance claim for an amount in excess
of Fifty Thousand Dollars ($50,000) and keep the other Party timely apprised of
insurance claim proceedings.

1.3

Supplier’s Insurance.

1.3.1

Commercial General Liability Insurance; Policy Exclusions.  From the
Commissioning Completion Date for the first Wind Turbine and through the end of
the Term, Supplier shall maintain, or cause to be maintained, Commercial General
Liability Insurance on an “occurrence” or “claims-made” basis, including
coverage for products/completed operations, broad form property damage, blanket
contractual liability for both oral and written contracts and personal injury,
with primary coverage limits of no less than One Million Dollars (U.S.
$1,000,000) for injuries or death to one or more Persons or damage to property
resulting from any one occurrence and a One Million Dollars (U.S. $1,000,000)
aggregate limit.

1.3.2

Commercial Automobile Liability Insurance.  From the Commissioning Completion
Date for the first Wind Turbine and through the end of the Term, Supplier shall
maintain or cause to be maintained Commercial Automobile Liability Insurance on
an “occurrence” basis, including coverage for owned, non-owned and hired
automobiles for both bodily injury and property damage and containing
appropriate no fault insurance provisions or other endorsements in accordance
with state legal requirements, with limits of not less than One Million Dollars
(U.S. $1,000,000) per accident with respect to bodily injury, property damage or
death.

1.3.3

Excess Liability Insurance.  From the Commissioning Completion Date for the
first Wind Turbine and through the end of the Term, Supplier shall maintain or
cause to be maintained Excess Liability Insurance of not less than Five Million
Dollars (U.S. $5,000,000).  Such coverage shall be on an “occurrence” or
“claims-made” basis and over and above the coverage provided by the policies
described in Sections 1.3.1 and 1.3.2 of this Exhibit C.  The





excess policies shall not contain endorsements which restrict coverages as set
forth in Sections 1.3.1 and 1.3.2 of this Exhibit C and which are provided in
the underlying policies.

1.3.4

Workers’ Compensation and/or Disability Insurance.  From the Commissioning
Completion Date for the first Wind Turbine and through the end of the Term,
Supplier shall maintain or cause to be maintained Workers’ Compensation
Insurance, Disability Benefits Insurance and such other forms of insurance as
are required by law to provide for the Project on an “occurrence” basis covering
Losses resulting from injury, sickness, disability or death of the employees of
Supplier, with limits of not less than One Million Dollars (U.S. $1,000,000) per
accident, One Million Dollars (U.S. $1,000,000) for disease, and One Million
Dollars (U.S. $1,000,000) for each employee.

1.4

Buyer’s Insurance.

1.4.1

All Risk Property Insurance.  From the Commissioning Completion Date for the
first Wind Turbine and through the end of the Term, Buyer shall maintain or
cause to be maintained All Risk Property Insurance (including earth movement and
flood, collapse, sinkhole and subsidence) on a completed value form.  Earth
movement coverage shall include coverage for any natural or man-made earth
movement, including earthquake or landslide, regardless of any other cause or
event contributing concurrently or in any other sequence of Losses.  Flood
coverage shall include coverage for waves, tide or tidal water, rising or
overflowing of lakes, ponds, reservoirs, rivers, harbors, streams, or other
bodies of water, whether or not driven by wind.  The All Risk Property Insurance
shall be on a “replacement cost” basis and include removal of debris.

1.4.2

Commercial General Liability Insurance; Policy Exclusions.  From the
Commissioning Completion Date for the first Wind Turbine and through the end of
the Term, Buyer shall maintain, or cause to be maintained, Commercial General
Liability Insurance for the Project on an “occurrence” or “claims-made” basis,
including coverage for premises/operations explosion, collapse and underground
hazards, products/completed operations, broad form property damage, blanket
contractual liability for both oral and written contracts and personal injury,
with primary coverage limits of no less than One Million Dollars (U.S.
$1,000,000) for injuries or death to one or more Persons or damage to property
resulting from any one occurrence and a One Million Dollars (U.S. $1,000,000)
aggregate limit.

1.4.3

Commercial Automobile Liability Insurance.  From the Commissioning Completion
Date for the first Wind Turbine and through the end of the Term, Buyer shall
maintain or cause to be maintained Commercial Automobile Liability Insurance on
an “occurrence” basis, including coverage for owned, non-owned and hired
automobiles for both bodily injury and property damage and containing
appropriate no fault insurance provisions or other endorsements in accordance
with state legal requirements, with limits of not less than One Million Dollars
(U.S. $1,000,000) per accident with respect to bodily injury, property damage or
death.

1.4.4

Excess Liability Insurance.  From the Commissioning Completion Date for the
first Wind Turbine and through the end of the Term, Buyer shall maintain or
cause to be maintained Excess Liability Insurance of not less than Five Million
Dollars (U.S. $5,000,000).  





Such coverage shall be on an “occurrence” or “claims-made” basis and over and
above the coverage provided by the policies described in Sections 1.4.1, 1.4.2
and 1.4.3 of this Exhibit C.  The excess policies shall not contain endorsements
which restrict coverages as set forth in Sections 1.4.1, 1.4.2 and 1.4.3 of this
Exhibit C and which are provided in the underlying policies.

1.4.5

Workers’ Compensation and/or Disability Insurance.  From the Commissioning
Completion Date for the first Wind Turbine and through the end of the Term,
Buyer shall maintain or cause to be maintained Workers’ Compensation Insurance,
Disability Benefits Insurance and such other forms of insurance as are required
by law to provide for the Project on an “occurrence” basis covering Losses
resulting from injury, sickness, disability or death of the employees of Buyer,
with limits of not less than One Million Dollars (U.S. $1,000,000) per accident,
One Million Dollars (U.S. $1,000,000) for disease, and One Million Dollars (U.S.
$1,000,000) for each employee.

1.5

Additional Insurance Policies.  Supplier and Buyer may, at their own expense,
purchase and maintain or cause to be maintained such other or additional
insurance (as to risks covered, policy amounts, policy provisions or otherwise)
which they may require.

1.6

Claims Made Policy.  In the event that any policy is written on a “claims-made”
basis and such policy is not renewed or the retroactive date of such policy is
to be changed, Supplier or Buyer shall obtain for each such policy or policies
the broadest basic and supplemental extended reporting period coverage or “tail”
reasonably available in the commercial insurance market for each such policy or
policies and shall provide the other Party with proof that such basic and
supplemental extended reporting period coverage or “tail” has been obtained.  If
a Party fails to provide the other Party with proof of such coverage, the other
Party may purchase the coverage, and the Party failing to provide proof of such
coverage shall reimburse the other Party for the full cost of such coverage.

1.7

Verification of Coverage.  Prior to the Commencement Date for the first Wind
Turbine, each Party shall deliver to the other Party certificates of insurance
or other reasonably satisfactory evidence verifying that the insurance coverages
outlined in this Exhibit C are in full force and effect and naming the other
Party and the Financing Parties as an additional insured.

1.8

Deductibles.  Payment of the deductible or self-retention amount shall be the
responsibility of the Party required to maintain the policy of insurance
hereunder and shall be payable by such Party on the same terms and conditions as
if such Party were the insurer thereunder and the policy of insurance contained
no provisions for a deductible or self-insured retention.  A Party shall obtain
the prior written approval of the other Party to any deductible or
self-retention amount exceeding Two Million Dollars ($2,000,000) for any policy
of insurance hereunder.

1.9

Terms and Provisions of the Policies.  All policies of insurance required to be
maintained by either Party under this Exhibit C shall: (a) for policies naming
both Parties as insureds, provide a severability of interests clause and be
deemed to constitute a separate contract with each insured; (b) shall provide
(whether by endorsement or otherwise) that such policies are primary to and not
excess to or on a contributing basis with any insurance or self-





insurance maintained by the other Party; and (c) with the exception of Worker’s
Compensation and Disability Insurance, be endorsed to name as an additional
insured the other Party and, where applicable, the Financing Parties, and the
successors and assigns of each of them.  All policies of insurance required to
be maintained by either Party under this Exhibit C shall provide that they may
not be canceled, not renewed (or their renewal refused) or materially changed
without thirty (30) days’ prior written notice to such Party.  Each Party shall
provide written notice to the other Party no later than five (5) days following
receipt of any such notice.  Furthermore, such policies shall contain the
following unless waived in writing by both Parties:

1.9.1

Notice of Injurious Exposure to Conditions (Third Party Policies Only).  The
failure of any agent, servant, or employee of any insured to notify the insurer
of any occurrence of which he has knowledge shall not invalidate the insurance
afforded by this policy as respects any additional insured.

1.9.2

Knowledge of Injurious Exposure to Conditions (Third Party Policies Only).  The
knowledge of an occurrence by the agent, servant, or employee of the insured
shall not in itself constitute knowledge by the insured, unless the insured’s
risk management department shall have received such notice from its or their
agent, servant, or employee.

1.9.3

Errors and Omissions.  The coverages afforded by each policy shall not be
invalidated or affected by any unintentional errors or omissions in any
information required to be reported.

1.10

Subrogation Waiver.  Except as otherwise provided in this Exhibit C, Buyer and
Supplier waive all subrogation rights against (a) each other, (b) any of the
other’s subcontractors (of any tier), agents and employees, and (c) any of the
other’s consultants, separate contractors, if any, and any of their
subcontractors (of any tier), agents and employees, for damages caused by fire
or other causes of Loss to the extent covered by All Risk Property Insurance
obtained pursuant to Section 1.4.1 or other property insurance covering any
property that is part of the Project.











Exhibit D

Availability Covenants




1.

Defined Terms.  Initially-capitalized terms used herein without other definition
shall have the meanings specified in Article 1 of the Service and Maintenance
Agreement (the “Agreement”) to which this Exhibit D is attached unless the
context requires otherwise.  In addition, the following terms shall have the
following respective meanings:

“Availability” shall have the meaning set forth in Section 3.2(b).

“Availability Bonus” shall have the meaning set forth in Section 3.5(a).

“Availability Liquidated Damages” shall have the meaning set forth in Section
3.1.

“Availability Term” shall mean the five (5) year period beginning on the earlier
of the final Deemed Commissioning Completion Date and the Final Commissioning
Completion Date.

“Calendar Hours” shall have the meaning set forth in Section 3.2(b)(i).

“First Production Year” shall mean the one (1) year period of time commencing
from and including the earlier of the final Deemed Commissioning Completion Date
and the Final Commissioning Completion Date to and excluding the first
anniversary of such date.

“Measured Average Availability” shall have the meaning set forth in Section
3.2(a).

“Production Period” shall mean, as applicable, (a) the first six (6) months of
the First Production Year, (b) the second six (6) months of the First Production
Year, and (c) the four subsequent twelve (12) month periods commencing on the
expiration of the First Production Year, or the anniversary thereof, and
continuing until the end of the Availability Term.

“Projected Average Availability” or “PAA” shall have the meaning set forth in
Section 3.4(a).

“Supplier Controllable Hours” shall have the meaning set forth in Section
3.2(b)(ii).

“Supplier Uncontrollable Hours” shall have the meaning set forth in Section
3.2(b)(iii).

2.

Interpretation.  The rules of interpretation set forth in Article 1 of the
Agreement shall apply to this Exhibit D, except that references in this Exhibit
D to a section or paragraph shall be to a section or paragraph of this Exhibit D
unless otherwise indicated.

3.

Availability.

3.1

Availability Covenant.  During the Availability Term, and subject to the
exclusions set forth in Section 2.5 and the provisions of Section 7.1 of the





Agreement, to the extent that the Measured Average Availability is less than the
Projected Average Availability, Supplier shall pay to Buyer, liquidated damages
for such Production Period (the “Availability Liquidated Damages”), calculated
pursuant to the formula set forth in Section 3.4.  If the Availability Term
commences on the final Deemed Commissioning Completion Date, the Measured
Average Availability shall be deemed to be equal to the Projected Average
Availability until Final Commissioning Completion has been achieved.

3.2

Availability Calculation.  During the Availability Term, Supplier shall
calculate the Measured Average Availability based on the formula set forth below
within thirty (30) days after the end of each Production Period.

(a)

“Measured Average Availability” or “MAA” (expressed as a percentage between
0-100%) shall equal the sum of the Availability for all Wind Turbines divided by
the number of Wind Turbines.




i.e.  [ex104002.gif] [ex104002.gif]

(b)

“Availability” (expressed as a percentage between 0-100%) shall be calculated in
accordance with the following formula:




Availability (0-100%) = [ex104004.gif] [ex104004.gif]

Where:

(i)

“Calendar Hours” shall equal the total number of hours in the applicable
Production Period.

(ii)

“Supplier Controllable Hours” shall equal the total number of hours during the
applicable Production Period during which the relevant Wind Turbine was
unavailable to generate electricity due to one or more of the following:

(1)

the Wind Turbine being paused or withdrawn from use by Supplier for reasons
other than those covered in the definition of Supplier Uncontrollable Hours set
forth below; and

(2)

an error identified by the Wind Turbine controller that is defined as a
“Manufacturer responsibility” in the Error Code Allocation Table;

provided, however, that if any of the events described above in paragraphs (1)
and (2) occur simultaneously in the same hour, then the relevant hour shall only
be counted once in order to prevent double counting.





(iii)

“Supplier Uncontrollable Hours” shall equal the total number of hours during the
applicable Production Period during which the relevant Wind Turbine was
unavailable to generate electricity due to one or more of the following:

(1)

a breakdown or shutdown of the Wind Turbine as a result of the exclusions set
forth in Section 2.5 of the Agreement;

(2)

a shutdown of the Wind Turbine in response to (i) an emergency or safety issue
other than an emergency or safety issue arising due to a Defect or (ii) a claim
of infringement or improper use of intellectual property in relation to the
Turbine Equipment;

(3)

the Wind Turbine being paused or withdrawn from use by Buyer, or any employee,
subcontractor, agent or representative of Buyer (other than Supplier, its
Affiliates and Subcontractors) for any reason other than for safety reasons
related to a Defect;

(4)

the electric transmission or distribution system to which the Project is
interconnected operating outside the defined voltage, frequency limits, or other
operational parameters of the Wind Turbines;

(5)

defects in the Balance of Plant Work preventing or adversely affecting the
performance or operation of the Wind Turbine;

(6)

Buyer failing to provide Access to Supplier in accordance with Section 4.1 of
the Agreement or otherwise failing to comply with its obligations under the
Agreement in a manner that delays or prevents Supplier from performing its
obligations under the Agreement or otherwise prevents or adversely affects the
performance or operation of the Wind Turbine; and

(7)

an error identified by the Wind Turbine controller that is not defined as a
“Manufacturer responsibility” in the Error Code Allocation Table;

provided, however, that if any of the events described above in paragraphs (1)
through (7) occur simultaneously in the same hour, then the relevant hour shall
only be counted once in order to prevent double counting.





3.3

Availability Calculation Verification.  Promptly after Supplier calculates the
Measured Average Availability in accordance with Section 3.2, Supplier shall
provide to Buyer Written Notice of the results of such calculation.  Such notice
shall (a) include the calculated Measured Average Availability (including backup
information on which the calculation was based and reflecting the duration of
each fault and applicable error code from the Error Code Allocation Table,
applicable to such fault), (b) identify the number of hours that were subject to
the provisos regarding double counting in Section 3.2(b)(ii) and Section
3.2(b)(iii), and (c) identify the number of hours, and whether such hours were
treated as Supplier Controllable Hours or Supplier Uncontrollable Hours, in
which an error was identified in the Wind Turbine controller and the error code
for such error was mischaracterized by the controller.  Such notice shall
contain a statement that Buyer has ten (10) Business Days to respond to the
notice.  Buyer may, within ten (10) Business Days following receipt of the
foregoing notice, request in writing that the Parties meet to reconcile any
disagreements concerning the calculation of the Measured Average Availability.
 Following receipt of such a request, the Parties shall meet at a mutually
agreeable time and location to review the calculation of the Measured Average
Availability, and shall negotiate reasonably and in good faith to resolve any
disagreements concerning such calculation.

3.4

Availability Damages.  

(a)

To the extent that Availability Liquidated Damages are owed by Supplier to Buyer
hereunder, such damages shall be calculated in accordance with the following
formula:




Availability Liquidated Damages = (PAA – MAA)  LD Rate  Wind TurbinePROD




Where:




PAA =

“Projected Average Availability” for the relevant Production Period, which is
equal to:

90%

for the Production Period consisting of the first six (6) months of the First
Production Year;

95%

for the Production Period consisting of the second six (6) months of the First
Production Year; and

95%

for each subsequent Production Period.

MAA =

Measured Average Availability calculated for the relevant Production Period in
accordance with Section 3.2.

LD Rate =

$50 per MWh





Wind TurbinePROD =

The sum of net metered output (in MWh) of all Wind Turbines during the relevant
Production Period, as measured by Buyer’s revenue quality meter, divided by the
Measured Average Availability calculated for the relevant Production Period in
accordance with Section 3.2.

(b)

Supplier shall pay Availability Liquidated Damages, if any, to Buyer within
thirty (30) days after the date on which the calculation made pursuant to
Section 3.2 is approved in accordance with Section 3.3; provided, that if there
is a good faith dispute between the Parties regarding the calculation or the
responsibility for the failure, Supplier shall pay the undisputed portion of the
Availability Liquidated Damages and the balance, if any, shall be paid upon
resolution of such dispute in accordance with the dispute resolution provisions
set forth in Article 12 of the Agreement.

3.5

Availability Bonus.  

(a)

If for any Production Period, the Measured Average Availability for such
Production Period is greater than 96% for such Production Period, Buyer shall
pay Supplier a bonus for such Production Period (the “Availability Bonus”),
calculated pursuant to the formula set forth below:




Availability Bonus = (MAA – 96%   Bonus Rate  Wind TurbinePROD

Where:

MAA =

Measured Average Availability calculated for the relevant Production Period in
accordance with Section 3.2.

Bonus Rate =

50% of the LD Rate.

Wind TurbinePROD =

The sum of net metered output (in MWh) of all Wind Turbines during the relevant
Production Period, as measured by Buyer’s revenue quality meter, divided by the
Measured Average Availability calculated for the relevant Production Period in
accordance with Section 3.2.

(b)

Buyer shall pay Availability Bonuses, if any, to Supplier within thirty (30)
days after the date on which the calculation made pursuant to Section 3.2 is
approved in accordance with Section 3.3; provided, that if there is a good faith
dispute between the Parties regarding the calculation or the responsibility for
the failure, Buyer shall pay the undisputed portion of the Availability Bonuses
and the balance, if any, shall be paid upon resolution of such dispute pursuant
to the dispute resolution provisions set forth in Article 12 of the Agreement.








4.

Audit Rights.  Buyer shall have the right to review all data reasonably
necessary to verify the Measured Average Availability calculation provided by
Supplier pursuant to Section 3.3.  Supplier shall provide such information to
Buyer within ten (10) Business Days following receipt of a written request from
Buyer for such information.  If Buyer disputes the accuracy of any calculation
of the Measured Average Availability, including the allocation of faults as set
forth in the Error Code Allocation Table, Buyer shall notify Supplier in writing
no later than thirty (30) days following receipt of the foregoing information.
 Buyer’s rights under this Section 4 shall terminate ninety (90) days after
termination of the Agreement.

5.

Remedies Not a Penalty.  The Parties acknowledge and agree that it is difficult
or impossible to determine with precision the amount of damages that would or
might be incurred by Buyer as a result of the failure of the Wind Turbines to
maintain the Projected Average Availability.  It is understood and agreed by the
Parties that (i) Buyer shall be damaged by the failure of the Turbine Equipment
to maintain the Projected Average Availability, (ii) it would be impracticable
or extremely difficult to fix the actual damages resulting therefrom, (iii) any
sums which would be payable under this Exhibit D are in the nature of liquidated
damages, and not a penalty, and are fair and reasonable, and (iv) each payment
represents a reasonable estimate of fair compensation for the losses that may
reasonably be anticipated from each such failure.  Payment of the liquidated
damages set forth in this Exhibit D will be the sole and exclusive remedy of
Buyer and the sole and exclusive liability and exclusive measure of damages of
Supplier with respect to any failure of the Wind Turbines to maintain the
Projected Average Availability.  Once payment of such liquidated damages has
been paid, Supplier shall be relieved of any and all further liability in
respect of such failure.





Exhibit E

Error Code Allocation Table











Error Allocation Table - V82

Downtime

Event

Allocation,

Normal

Code

Event Title

Default Setting

operation

Manufacturer

Owner Utility

Environmental

1

Power up

Uncontrollable

2

Asymmetric voltage

Uncontrollable

X

3

High voltage L1

Uncontrollable

X

4

High voltage L2

Uncontrollable

X

5

High voltage L3

Uncontrollable

X

6

Low voltage L1

Uncontrollable

X

7

Low voltage L2

Uncontrollable

X

8

Low voltage L3

Uncontrollable

X

9

Grid spikes L1

Uncontrollable

X

10

Grid spikes L2

Uncontrollable

X

11

Grid spikes L3

Uncontrollable

X

12

Grid drop voltage L1

Uncontrollable

X

13

Grid drop voltage L2

Uncontrollable

X

14

Grid drop voltage L3

Uncontrollable

X

30

Asymmetric current fast

Uncontrollable

X

31

Asymmetric current slow

Uncontrollable

X

49

Vector surge

Uncontrollable

X

50

Phase sequence fault

Uncontrollable

X

60

Low frequency L1

Uncontrollable

X

63

High frequency L1

Uncontrollable

X

81

Short avg. power gen.G high

Controllable

X

83

Power gen.G high

Controllable

X

87

Negative Power gen.G

Controllable

X

89

Negative Power high

Controllable

X

99

Power deviation

Controllable

X

100

Ambient temp. high

Uncontrollable

X

101

Ambient temp. low

Uncontrollable

X

102

Nacelle temp. high

Controllable

X

103

Nacelle temp. low

Controllable

X

106

Gen.G temp. high

Controllable

X

107

Gen.G temp. low

Controllable

X

108

Gen.g temp. high

Controllable

X

109

Gen.g temp. low

Controllable

X

112

Gear oil temp. high

Controllable

X

113

Gear oil temp. low

Controllable

X

114

Gear bear. front temp. high

Controllable

X

116

Gear bear. rear temp. high

Controllable

X

122

Control panel temp. high

Controllable

X

123

Control panel temp. low

Controllable

X

124

Thyristor temp. high

Controllable

X

125

Thyristor temp. low

Controllable

X

128

Transformer temp. high

Controllable

X

132

Transformer W1 temp. high

Controllable

X

133

Transformer W1 temp. low

Controllable

X

134

Transformer W2 temp. high

Controllable

X

135

Transformer W2 temp. low

Controllable

X

136

Transformer W3 temp. high

Controllable

X

137

Transformer W3 temp. low

Controllable

X

140

Phase comp. panel temp. high

Controllable

X

141

Phase comp. panel temp. low

Controllable

X

144

Hub panel temp. high

Controllable

X

145

Hub panel temp. low

Controllable

X

146

Generator bear. front temp. high

Controllable

X

148

Generator bear. rear temp. high

Controllable

X

150

Pitch oil temp. high

Controllable

X

151

Pitch oil temp. low

Controllable

X

152

Main panel temp. high

Controllable

X

153

Main panel temp. low

Controllable

X

154

Top box temp. high

Controllable

X

155

Top box temp. low

Controllable

X

156

Tower base temp. high

Controllable

X

157

Tower base temp. low

Controllable

X

182

Pitch Accumulator temp. Low

Controllable

X

186

Interm.gear front temp. High

Controllable

X





Error Allocation Table - V82

Downtime

Event

Allocation,

Normal

Code

Event Title

Default Setting

operation

Manufacturer

Owner Utility

Environmental

188

Interm.gear rear temp. High

Controllable

X

190

Main bearing oil temp. High

Controllable

X

191

Main Bearing oil temp. Low

Controllable

X

198

Untwist CW fault

Controllable

X

199

Untwist CCW fault

Controllable

X

200

Yaw box fault

Controllable

X

204

Short untwist CW

Uncontrollable

X

205

Short untwist CCW

Uncontrollable

X

206

Long untwist CW

Uncontrollable

X

207

Long untwist CCW

Uncontrollable

X

208

Too long CW yaw

Controllable

X

209

Too long CCW yaw

Controllable

X

210

Too long untwist time

Controllable

X

212

Nacelle position CW fault

Controllable

X

213

Nacelle position CCW fault

Controllable

X

219

Wind sensor fault

Controllable

X

224

Long term yaw fault

Controllable

X

225

Short term yaw fault

Controllable

X

226

10 min wind speed high

Uncontrollable

X

228

1 min wind speed high

Uncontrollable

X

230

1 sec wind speed high

Uncontrollable

X

232

Anemometer 1 fault

Controllable

X

234

Wind vane 1 fault

Controllable

X

235

Wind vane 2 fault

Controllable

X

236

Wind vane fault

Controllable

X

240

Ice detected

Uncontrollable

X

241

Ice sensor fault

Controllable

X

250

Gear box ratio fault

Controllable

X

251

Generator overspeed 1

Controllable

X

252

Generator overspeed 2

Controllable

X

253

Cut-In overspeed

Controllable

X

254

Rotor overspeed

Controllable

X

260

Generator speed sensor 1 fault

Controllable

X

262

Rotor speed sensor 1 fault

Controllable

X

290

Lubr. Pump overload - generator

X

291

Nacelle fan overload

Controllable

X

293

Yaw motor 6 overload

Controllable

X

301

Yaw motor 1 overload

Controllable

X

302

Yaw motor 2 overload

Controllable

X

303

Yaw motor 3 overload

Controllable

X

304

Yaw motor 4 overload

Controllable

X

305

Gear oil pump overload

Controllable

X

307

Water pump overload

Controllable

X

308

Main bearing pump overload

X

310

Shaft brake pump overload

Controllable

X

311

Yaw brake pump overload

Controllable

X

312

Pitch feeder pump overload

Controllable

X

313

Pitch main pump overload

Controllable

X

315

Off-line filter pump overload

Controllable

X

316

Yaw motor 5 overload

Controllable

X

319

Lubrication pump overload

Controllable

X

321

Pump time shaft brake too long

Controllable

X

322

Pump time yaw bake too long

Controllable

X

323

Pump time pitch too long

Controllable

X

329

Too freq. pitch idle valve ops

Controllable

X

330

Too freq. hub pump starts

Controllable

X

331

Too freq. shaft brake recharge

Controllable

X

332

Max lubr. Faults - generator

X

333

Max missing lubr. - generator

X

340

Shaft brake 1 hot

Controllable

X

342

Shaft brake 1 worn

Controllable

X

350

Shaft Brake too slow

Controllable

X

352

Safety braking too slow

Controllable

X








Error Allocation Table - V82

Downtime

Event

Allocation,

Normal

Code

Event Title

Default Setting

operation

Manufacturer

Owner Utility

Environmental

354

Shaft brake slipping

Controllable

X

355

Too slow rotation

Controllable

X

356

Aerodynamic braking slow

Controllable

X

357

Shaft brake not released

Controllable

X

359

Pitch oil low

Controllable

X

360

No lubric. Flow main bearing

X

362

Gearbox oil low

Controllable

X

363

Max. no. of lubrication faults

X

364

Max. no. of missing lubrication

X

368

Hub pump inlet pressure low

Controllable

X

371

Shaft brake pressure too high

Controllable

X

372

Yaw brake pressure too high

Controllable

X

376

Shaft brake pressure too low

Controllable

X

377

Yaw brake pressure too low

Controllable

X

379

Gear oil pressure too low

Controllable

X

380

Platform switch

Controllable

X

381

Yaw brake not released

Controllable

X

382

Yaw brake bypass valve defect

Controllable

X

383

Drip tray level high

X

384

Hub filter clogged

X

387

Off-line filter clogged

Controllable

X

388

Gear oil filter clogged

X

389

Feeder pump filter clogged

X

391

Speed sensor fault TAC84

Controllable

X

392

Vibration sensor fault TAC84

Controllable

X

393

Vibration TAC84

Controllable

X

394

Overspeed guard TAC84

Controllable

X

395

Vibration in nacelle

Controllable

X

396

Sensor fault / direction TAC85

Controllable

X

397

Overspeed guardTAC85

Controllable

X

398

TAC 84 com. Fault

Controllable

X

399

TAC 85 com. Fault

Controllable

X

400

Speed change g -> G fault

Controllable

X

401

Speed change G -> g fault

Controllable

X

432

Blade 1 not at stop

Controllable

X

433

Blade 2 not at stop

Controllable

X

434

Blade 3 not at stop

Controllable

X

440

Hub hatch open

Controllable

X

441

Hub hatch override

Controllable

X

445

Hub computer com. fault

Controllable

X

448

Charging pitch in stop mode

Controllable

X

449

Hub interlock triggered

Controllable

X

450

Pitch acceleration fault

Controllable

X

451

Pitch seized

Controllable

X

457

Unbalanced pitch shutdown

Controllable

X

458

Two blades too far from stop

Controllable

X

459

Run pitch pressure low

Controllable

X

463

High press. Pitching prohibited

Controllable

X

464

Too frequent realignment ops.

X

466

TAC computer com. Fault

Controllable

X

467

Pitch ac. pressure high

Controllable

X

468

Pitch ac. pressure mismatch

Controllable

X

469

Pitch ac. press. sensor fault

Controllable

X

473

Hub output supply unstable

Controllable

X

474

Pitch pos sensor fault blade 1

Controllable

X

475

Pitch pos sensor fault blade 2

Controllable

X

476

Pitch pos sensor fault blade 3

Controllable

X

477

Pitch pos sig unstable blade 1

Controllable

X

478

Pitch pos sig unstable blade 2

Controllable

X

479

Pitch pos sig unstable blade 3

Controllable

X

480

Mode timeout fault

Controllable

X

481

Shut down system check

Controllable

X

485

Too freq. pitch recharge

Controllable

X








Error Allocation Table - V82

Downtime

Event

Allocation,

Normal

Code

Event Title

Default Setting

operation

Manufacturer

Owner Utility

Environmental

486

Unbalanced pitch

Controllable

X

487

Pitching to run fault blade 1

Controllable

X

488

Pitching to run fault blade 2

Controllable

X

489

Pitching to run fault blade 3

Controllable

X

490

Pitching to stop fault blade 1

Controllable

X

491

Pitching to stop fault blade 2

Controllable

X

492

Pitching to stop fault blade 3

Controllable

X

499

Unbalanced pitch - Generation

Controllable

X

500

24VDC supply off

Controllable

X

504

Main CB 1 tripped

Controllable

X

510

CB tripped main panel

Controllable

X

511

CB tripped valve supply

Controllable

X

512

CB tripped hub supply

Controllable

X

515

Emergency relay open

Controllable

X

516

Safety relay open

Controllable

X

518

24 VDC supply off topbox

Controllable

X

530

Gen.G contactor open

Controllable

X

531

Gen.g contactor open

Controllable

X

532

Bypass contactor open

Controllable

X

563

Thyristor fuse blown

Controllable

X

564

Pitch soft starter fault

Controllable

X

570

Dynamic phase comp. com. Fault

Controllable

X

571

Dynamic phase comp. Alarm

Controllable

X

590

TAC 84 downwind com. Fault

Controllable

X

591

Speed sensor fault TAC 84 downwind

Controllable

X

592

Viration sensor fault TAC 84 downwind

Controllable

X

593

Vibration TAC 84 downwind

Controllable

X

594

TAC 84 fault - downwind

Controllable

X

595

TAC 84 Lateral com. Fault

Controllable

X

596

Speed sensor fault TAC 84 lateral

Controllable

X

597

Vibration sensor fault TAC 84 lateral

Controllable

X

598

Vibration TAC 84 Lateral

Controllable

X

599

TAC 84 fault - lateral

Controllable

X

600

Manual stop top box

Controllable

X

601

Manual stop keyboard

Controllable

X

602

Emergency stop

Controllable

X

603

Safety stop

Controllable

X

604

Remote stop

Uncontrollable

X

605

Remote start

X

621

Service key

Controllable

X

630

Gen.G contactor closed

Controllable

X

631

Gen.g contactor closed

Controllable

X

632

By-pass contactor closed

Controllable

X

684

Transient - control panel

Controllable

X

686

Battery charger fault

Controllable

X

687

Battery voltage low

Controllable

X

691

User defined alarm 1

692

User defined alarm 2

697

User defined alarm 7

698

User defined alarm 8

751

Emergency line test fault

Controllable

X

754

Pitch press test fault blade 1

Controllable

X

755

Pitch press test fault blade 2

Controllable

X

756

Pitch press test fault blade 3

Controllable

X

760

Phase comp. test fault

Controllable

X

775

UPS general alarm

Controllable

X

776

UPS battery fault

Controllable

X

800

Phase comp. step 1 fault

Controllable

X

801

Phase comp. step 2 fault

Controllable

X

802

Phase comp. step 3 fault

Controllable

X

803

Phase comp. step 4 fault

Controllable

X

804

Phase comp. step 5 fault

Controllable

X

810

Pt100 Fault main bearing oil

Controllable

X

820

Thyristor L1 open circuit

Controllable

X








Error Allocation Table - V82

Downtime

Event

Allocation,

Normal

Code

Event Title

Default Setting

operation

Manufacturer

Owner Utility

Environmental

821

Thyristor L2 open circuit

Controllable

X

822

Thyristor L3 open circuit

Controllable

X

823

Thyristor L1 short circuit

Controllable

X

824

Thyristor L2 short circuit

Controllable

X

825

Thyristor L3 short circuit

Controllable

X

835

Power consumption sensor fault

Controllable

X

841

Press. sensor fault shaft brake

Controllable

X

842

Press. sensor fault hub inlet

Controllable

X

843

Press. sensor fault yaw brake

Controllable

X

844

Press. sensor fault gear oil

Controllable

X

848

Pt100 fault interm. Gear front

Controllable

X

849

Pt100 fault interm. Gear rear

Controllable

X

851

Pt100 fault Pitch Accumulator

Controllable

X

860

PT100 fault gen.G

Controllable

X

861

PT100 fault gear oil

Controllable

X

862

PT100 fault ambient

Controllable

X

863

PT100 fault pitch oil

Controllable

X

864

PT100 fault thyristor

Controllable

X

865

PT100 fault main panel

Controllable

X

866

PT100 fault nacelle

Controllable

X

867

PT100 fault gen. g

Controllable

X

869

PT100 fault gear bear. front

Controllable

X

870

PT100 fault gear bear. Rear

Controllable

X

871

PT100 fault main bearing

Controllable

X

873

PT100 fault yaw rim

Controllable

X

875

PT100 fault transformer

Controllable

X

876

PT100 fault gen. bear. front

Controllable

X

877

PT100 fault gen. bear. rear

Controllable

X

878

PT100 fault hub panel

Controllable

X

880

PT100 fault water before cooler

Controllable

X

881

PT100 fault water after cooler

Controllable

X

882

PT100 fault gear oil exchanger

Controllable

X

885

PT100 fault transformer W1

Controllable

X

886

PT100 fault transformer W2

Controllable

X

887

PT100 fault transformer W3

Controllable

X

888

PT100 fault control panel

Controllable

X

889

PT100 fault phase comp.

Controllable

X

890

Pt100 fault tower base

Controllable

X

891

Pt100 fault top box

Controllable

X

906

No grid measurement

Uncontrollable

X

908

MCU1b timeout

Controllable

X

914

MCU1b EEPROM fault

Controllable

X

920

Remote programming

Controllable

X

930

Internal battery low

X

950

Parameter fault 1

Controllable

X

951

Parameter fault 2

Controllable

X

952

Recall factory parameters

Controllable

X

981

Cut-in phase sequence fault

Controllable

X

982

Cut-in frequency fault

Controllable

X

983

Cut-in phase vector fault

Controllable

X

984

Cut-in peak current L1

Controllable

X

985

Cut-in peak current L2

Controllable

X

986

Cut-in peak current L3

Controllable

X

987

Cut-in avg. current L1

Controllable

X

988

Cut-in avg. current L2

Controllable

X

989

Cut-in avg. current L3

Controllable

X

992

TOI 1 com fault

Controllable

X

993

TOI 2 com fault

Controllable

X

998

Max stop time

X

999

Max automatic reset times

Controllable

X








Exhibit F

Project Site Description




Property #1




West Half (W 1/2) of the Southwest Quarter (SW 1/4) of Section 21, and the West
Half (W 1/2) of the Northwest Quarter (NW 1/4) of Section 28, all in Township 99
North, Range 21, West of the 5th P.M. Worth County, Iowa,

EXCEPT:

The North 561.00 feet of the East 444.00 feet of the Northwest Quarter (NW 1/4)
of the Southwest Quarter (SW 1/4) of Section Twenty-one (21); township
Ninety-nine (99); Range Twenty-one West (R 21 W) of the 5th Prime Meridian,
Worth County, Iowa containing 5.72 acres more or ess which includes 0.34 acres
of existing public right of way.




Property #2




The West Half (W 1/2) of the Southeast Quarter (SE 1/4) and the East Half (E
1/2) of the Southwest Quarter (SW 1/4) of Section Twenty-one (21), and the
Northeast Quarter (NE 1/4) of the Northwest Quarter (NW 1/4) of Section
Twenty-eight (28), all in Township Ninety-nine (99) North, of Range Twenty-one
(21), West of the 5th P.M.


EXCEPT:


A parcel of land located in the Northeast Quarter (NE 1/4) of the Southwest
Quarter (SW 1/4) and the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE
1/4), all in Section Twenty-one (21), in Township Ninety-nine (99) North, of
Range Twenty-one (21) West of the 5th P.M., Worth County, Iowa, more
particularly described as follows:  Beginning at the center of said Section
Twenty-one (21); thence S 90 degrees 00' E Four Hundred Seventy-two and
Seven-tenths (472.7) feet along the North line of the Northwest Quarter (NW 1/4)
of the Southeast Quarter (SE 1/4); thence S 0 degrees 00' E Three Hundred
Eighty-two and Nine-tenths (382.9) feet; thence N 86 degrees 21' W One Hundred
Nineteen and Two-tenths (119.2) feet; thence S 0 degrees 00' E Three Hundred
Eighty-two and Six-tenths (382.6) feet; thence N 89 degrees 12' W Five Hundred
Two and Four-tenths (502.4) feet; thence N 0 degrees 21' W Seven Hundred
Sixty-six and Three-tenths (766.3) feet to the North line of the Northeast
Quarter (NE 1/4) of the Southwest Quarter (SW 1/4); thence S 89 degrees 56' E
One Hundred Fifty-three and Four-tenths (153.4) feet along said North line to
the point of beginning.




Property #3




East One-half (E 1/2) of Southeast Quarter (SE 1/4) of Section Twenty-one (21)
all in Township Ninety-nine (99) North, Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa.








Property #4




North East Quarter (NE 1/4) of Section Twenty-eight (28), Township Ninety-nine
(99) North, Range Twenty-one (21), West of the Fifth P.M.




Property #9




Southwest Quarter (SW 1/4) and the Southeast Quarter (SE 1/4) of the Northwest
Quarter (NW 1/4), Section 28, Township 99 North, Range 21 West of the 5th P.M.,
Worth County, Iowa.




Property #10




The West One-half (W 1/2) of the Southeast Quarter (SE 1/4) of Section
Twenty-eight (28) Township Ninety-nine (99) North of Range Twenty-one (21) West
of the 5th P.M., Worth County, Iowa.




Property #11




The West Half (W½) of Southwest Quarter (SW¼) of Section Twenty-seven (27), and
East One-half (E½) of Southeast Quarter (SE¼) of Section Twenty-eight (28), all
in Township Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa, except parcel of land situated in the Southeast Corner
of the Southeast Quarter, of Section Twenty-eight (28), Township Ninety-nine
(99) North, of Range Twenty-one (21), West of the 5th P.M., and more
particularly described as follows, to-wit:  Commencing at a point 2 rods North
and 1½ rods West of the Southeast Corner of Section 28, and running thence North
11½ rods; thence West 14 rods; thence South 11½ rods; and thence 14 rods to
place of beginning, also excepting therefrom A parcel of land located in the E½
of the SE ¼ of Section 28, Township 99 North, Range 21 West of the 5th P.M.,
Worth County, Iowa, more particularly described as follows:  Commencing at the E
¼ Corner of said Section 28, thence South 1273.3 feet along the East line of the
SE ¼ of said Section 28 to the point of beginning, thence S 88° 46' W 490.5
feet, thence North 105.0 feet, thence West 845.9 feet to the West line of said
E½-SE¼, thence S 0° 52' 30" E 748.4 feet along said West line, thence East 834.5
feet, thence North 593.3 feet, thence N 88° 46' E 490.5 feet to said East line,
thence North 50.0 feet along said East line to the point of beginning,
containing 15.00 Acres of which 0.05 Acres is in county road easement.  The East
line of the SE¼ of Section 28-99-21 is assumed to bear North and South.




Property #12




The West One-half (W 1/2) of the Southeast Quarter (SE 1/4); and the East
One-half (E 1/2) of the Southwest Quarter (SW 1/4) of Section Twenty-Seven (27)
in Township Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th
P.M., Worth County, Iowa.








Property #13




Northeast Quarter of the Southeast Quarter of Section 27, Township 99 North,
Range 21 West,Southeast Quarter of the Southeast Quarter except the church in
Southeast corner of Section 27, Township 99 North, Range 21 West,

Said church site described as follows:  Beginning at the Southeast corner of
Southeast Quarter, thence W 12 rods; thence North 27 rods; thence East 12 rods;
thence South 27 rods to the point of beginning,

Also excepting a parcel of land commencing at a point twelve (12) rods West of
the Southeast Corner of Section 27, township 99, Range 21; thence 27 rods North,
thence 58 feet West, thence 27 rods South, thence 58 feet East, to point of
beginning,

Also excepting a parcel of land commencing at a point 12 rods and 58' west of
the Southeast corner of Section 27, Township 99, Range 21, West of the 5th P.M.;
thence North 27 rods; thence West 19 feet; thence South 27 rods; thence East 19
feet to the point of beginning.   Also excepting a parcel of land commencing at
a point 16 rods and 11 feet west of the Southeast corner of section 27, Township
99, Range 21; thence North 27 rods; thence West 22 feet; thence South 27 rods;
thence East 22 feet to point of beginning,

Also excepting a parcel of land commencing at a point 297 feet West of the
Southeast corner of Section 27, Township 99, Range 21; thence West on the
section line 42 feet; thence North 656.5 feet; thence East 339 feet to the East
section line; thence South on the east section line 211 feet; thence West 297
feet; thence South 445.5 feet to the place of beginning, containing 2.07 acres
more or less,

Also excepting therefrom all that part of the Southeast Quarter of the Southeast
Quarter of Section 27, Township 99 North, Range 21 West, lying South of the
centerline of Worth County Road A-38 (also known as 410th Street).




Property #20




(iv)

The Southwest Quarter (SW 1/4) except the West Four and One-Half (4-1/2) rods of
the South Forty-Five (45) rods thereof; and the South Half (S 1/2) of South Half
(S 1/2) of Northwest Quarter (NW 1/4); of Section Twenty-six (26), in Township
Ninety-nine (99) North, of Range Twenty-one (21), West of the 5th P.M., Worth
County, Iowa.





Exhibit G

Post Term Parts Warranty Terms and Conditions







If a replacement Part has been installed in the Turbine Equipment during the
final year of the Term and Buyer discovers a Defect in such replacement Part
after expiration of the Term but within one year of the date of installation of
such replacement Part, Supplier shall replace the Part provided that Buyer
complies with the following terms and conditions:




1.

Buyer must ship the allegedly Defective Part to Supplier at the site office of
Supplier nearest to the Project Site at Buyer’s sole cost and expense.




2.

If Supplier agrees that the returned Part is a Defective Part, Supplier shall,
at its sole cost and expense, ship a replacement Part for the Defective Part to
the Project Site.




3.

If Supplier does not agree that the returned Part is a Defective Part, Supplier
shall notify Buyer of such dispute, and the Parties will make all reasonable
efforts to amicably settle the dispute.  If amicable settlement is not possible,
the Parties shall refer the dispute to binding arbitration pursuant to the
provisions contained in Article 12 of the Agreement.  




4.

If the replacement Part is determined by the arbitrator to be a Defective Part,
Supplier shall comply with the provisions of Section 2 of this Exhibit G and
reimburse Buyer for all reasonable attorneys’ fees and expenses in accordance
with Section 12.2 of the Agreement.  If the replacement Part is determined by
the arbitrator not to be a Defective Part, Supplier shall return the part to
Buyer, and Buyer shall reimburse Supplier for all reasonable attorneys’ fees and
expenses in accordance with Section 12.2 of the Agreement.




5.

If Buyer wishes to have a replacement Part sent by Supplier prior to (i)
returning the allegedly Defective Part, or (ii) a final determination being made
regarding whether such Part is a Defective Part, then Buyer may issue a purchase
order for a replacement Part.  Supplier shall process such purchase order upon
receipt thereof and ship a replacement Part to the Project Site.  If, following
the issuance of such a purchase order, (i) Buyer fails to return the allegedly
Defective Part to Supplier within fifteen (15) days of issuing the purchase
order, or (ii) a final determination is made that the returned Part is not a
Defective Part, then Buyer shall be required, within ten (10) days of such date,
to pay Supplier the Supplier’s then current list price for the replacement Part
previously shipped.




6.

If Supplier is responsible for the costs and  expenses for shipping of Parts to
the Project Site,  Supplier will pay for standard ocean freight (if applicable)
and standard inland ground shipping, but will not be required to incur any
expedited shipping charges.




7.

A Defective Part shall become the property of Supplier once a replacement Part
for such Defective Part has been shipped to the Project Site.





Exhibit H

Project Specific Operational Requirements







None.



